 

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 1 of 188

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA,

»STATE OF WASHINGTON THROUGH
THE WASHINGTON DEPARTMENT
OF ECOLOGY, SUQUAMISH TRIBE,
AND TULALIP TRIBES,

Plaintiffs, ;
Civil Action No.:
2:19-cv-843

PORT OF EVERETT,

Defendant.

 

CONSENT DECREE

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division
P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

 
10

11

12

. 13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 2 of 188

L BACKGROUND

A. | The Plaintiffs have filed a complaint‘in this matter against the Port of Everett.
(“Settling Defendant” or “Port”) pursuant to the Model Toxics Control Act (““MTCA”), chapter
70.105D RCW; chapter 90.48 RCW; Section 311 of the Clean Water Act (CCWA”), 33 U.S.C. §
1321; and Section 1002(b)(2)(A) of the Oil Pollution Act of 1990 (“OPA”), 33 U.S.C. §
2702(b)(2)(A) for Natural Resource Damages as a result of releases of hazardous substances and
discharges of oil into the Port Gardner Bay Area. Potential claims of the non-federal Trustees
against the United States on behalf of the Settling Federal Agency are deemed filed and some or
all of the allegations in such claims are deemed denied. The Port Gardner Bay Area (as defined
below and depicted in Appendix A) includes the lower Snohomish River, Everett Waterfront,
East Waterway, and a portion of Possession Sound in and near Everett, Washington. Several
industrial facilities — including those owned and/or operated by the Settling Defendant and _
owned and/or operated by the Settling Federal Agency, identified in Appendix B — have
contributed hazardous substances and oil to the Port Gardner Bay Area. This Consent Decree
(the “Decree”) addresses the claims asserted in the Complaint against the Port and potential
claims against the Settling Federal Agency.

B. The United States Department of Commerce, acting through the National Oceanic
and Atmospheric Administration (“NOAA”); the United States Department of the Interior; the
Washington Department of Ecology on behalf of the State of Washington (“State”); the
Suquamish Tribe; and the Tulalip Tribes, (collectively, “the Trustees” and, individually, a

Trustee”), under the authority of Section 107(f) of the Comprehensive Environmental

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 2 of 75

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 3 of 188

Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9607(f); Section 1006(b)
of OPA, 33 U.S.C. § 2706(b); 40 C.F.R. Part 300, subpart G; and RCW 70.105D.040(2), serve as
trustees for Natural Resources for the assessment and recovery of damages for injury to,
destruction of, or loss of Natural Resources under their trusteeship.

C. Investigations conducted by the Trustees and others have detected hazardous
substances in the sediments, soils and groundwater of the Port Gardner Bay Area, including, but
not limited to, polychlorinated dibenzodioxins and furans (“dioxins”), polychlorinated biphenyls
(“PCBs”), organochlorine pesticides and related products, polycyclic aromatic hydrocarbons
(“PAHs”), metals (including lead, mercury, copper, chromium, and arsenic), volatile and semi-
volatile organic compounds (including 4-methylphenol), perchlorate, herbicides, organic
solvents, antifouling agents such as tributyltin and other butyltins, and wood waste degradation
products (including sulfide and ammonia).

D. Plaintiffs allege that hazardous substances and oil released to the Port Gardner
Bay Area from facilities owned and/or operated by Settling Defendant and facilities owned
and/or operated by the Settling Federal Agency, identified in Appendix B, have caused injury to,
destruction of and loss of Natural Resources under Plaintiffs’ trusteeship, including fish,
shellfish, wildlife, marine sediments, and resources of cultural significance. Plaintiffs further
allege that each of them and the public have suffered the loss of natural resource services
(including ecological services as well as direct and passive human use losses) as a consequence

of those injuries.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 3 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 4 of 188

E, Although the Trustees initiated but have not completed a full natural resource
damage assessment for the Port Gardner Bay Area, the Trustees have developed and analyzed
information sufficient to support a settlement that is fair, reasonable and in the public interest.

F, The Trustees issued a Damage Assessment Restoration Plan and Environmental
Assessment for the Port Gardner Bay Area in August 2016, which the Trustees adopted as final
in October 2016 after a public comment period, selecting the Blue Heron Slough Restoration
Project (“Restoration Project” or “Project’”) as the preferred alternative to restore, replace, and/or
acquire the equivalent of injured Natural Resources and services.

G, As contemplated by this Consent Decree, the Port will resolve its liability as set
forth in Section XIII by constructing, monitoring and maintaining the Blue Heron Slough
Restoration Project as described in Appendix C. The Project will restore and protect in perpetuity
approximately 338 acres of habitat in the Snohomish River estuary that is highly beneficial to
injured Natural Resources in the Port Gardner Bay Area. As set forth in this Decree and
Appendix C, the Port shall purchase 469.39 natural resource damage restoration credits (““NRD
DSAYs”) equivalent to 34.79 acres of the Project Site upon Final Completion of the Project.

The Project will also be a certified conservation bank, maintained in perpetuity by Wildlands of
Washington, LLC, as outlined in the Puget Sound Salmon, Steelhead, and Bull Trout Umbrella
Conservation Bank Agreement and Addendum #1, Blue Heron Slough Conservation Bank
Agreement (“Conservation Bank Agreement” or “CBA”), approved by NOAA's National Marine

Fisheries Service on June 18, 2008.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

, 202-514-5270

Page 4 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 5 of 188

H. To facilitate the resolution of natural resource damage claims, relying upon the
results of remedial investigations, regulatory standards, and scientific literature, and as set forth
in the final Damage Assessment Restoration Plan and Environmental Assessment, the Trustees
developed an estimate of the amount of injury to Natural Resources that had occurred as a result
of releases of hazardous substances and discharges of oil to the Port Gardner Bay Area. The
Trustees used a metric called discounted service acre-years (“DSAYs”’) to quantify the effects of
the injuries in terms of the losses of ecological services over affected areas and over time,
discounted to the current year. The Trustees used DSAYs to describe both the scale of the
injuries, and the amount of habitat restoration they are seeking to compensate for the injuries.
The Trustees first calculated the DSAYs lost due to contamination to the Port Gardner Bay Area,
then calculated the DSAYs associated with the Port’s Restoration Project, determining that
purchase of NRD DSAYs by the Port, described in the preceding paragraph, is sufficient to
resolve the liability of the Port.

I, Consistent with Sections 7.4 and 8.1.3 of the Trustees' Damage Assessment
Restoration Plan and Environmental Assessment, Port Gardner Bay Trustee Council Resolution
No, 2019-01, and the March 7, 2019, Memorandum of Agreement (“MOA”) between the U.S.
Fish and Wildlife Service, acting on behalf of DOI, the Tulalip Tribes, and Settling Defendant,
after approval and entry of this Decree by the Court, the Trustees anticipate using the natural
resource damages payments received by the Trustees pursuant to the Consent Decree entered in
United States, et al. v. Jeld-Wen, Inc., et al., Civil Action No. 2:18-cv-00113 (W.D, Wash.)
(“Cashout Consent Decree”) to purchase restoration credits in the Blue Heron Slough

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 5 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 6 of 188

~ Restoration Project equivalent to the 399.74 NRD DSAYs (equivalent to 29.63 acres of the

Project Site) allocated to the Potentially Responsible Parties (“PRPs”) that entered into the
Cashout Consent Decree. The purchase of these restoration credits will be in addition to Settling
Defendant’s obligation to purchase 469.39 NRD DSAYs, as described in Paragraphs G and 29,

J. Plaintiffs assert that hazardous substance releases and oil discharges to the Port
Gardner Bay Area have become dispersed and commingled to the extent that the effects of
releases of one PRP cannot be readily distinguished from another’s. Plaintiffs further assert that
the circumstances of the contamination make all PRPs who contributed to the contamination

jointly and severally liable for all injuries to Natural Resources that have resulted from the

‘contamination. As a consequence, Plaintiffs assert the right to recover for the loss of all the

calculated DSAYs and associated damage assessment costs from any PRP. Without prejudice to

“their position and solely for purposes of facilitating settlement with individual PRPs, the

Plaintiffs have determined that settling with the Settling Defendant and the Settling Federal
Agency for a portion of the Natural Resource damages attributable to all Port Gardner Bay Area
sources would result in a fair and equitable resolution of Plaintiffs’ claims. The Trustees have
estimated the cash damages equivalent of the DSAYs allocated to Settling Defendant (469.39 of
the 1,019 total DSAYs assessed by the Trustees for the Port Gardner Bay Area) to total
$4,634,287.47. In lieu of payment of damages, the Port will implement the Restoration Project as
set forth in this Decree, The State and the Tribes have agreed to settle their claims against the
Settling Federal Agency for the equivalent of 80 DSAYs (having a cash damages equivalent of
$789,840).

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 6 of 75

 
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 7 of 188

K, The Parties agree, and this Court by entering this Consent Decree finds, that this
Decree has been negotiated by the Parties in good faith, that settlement of this matter will avoid
prolonged and complicated litigation between the Parties, that this Decree will expedite the
restoration and protection of Natural Resources at and near the Port Gardner Bay Area, that the
timely implementation of the Restoration Project and payments to be provided under this Decree
constitute appropriate actions necessary to protect and restore the Natural Resources allegedly
injured by releases or threatened releases of hazardous substances and discharges of oil by the
Settling Defendant and the Settling Federal Agency, and that this Decree is fair, reasonable, and
in the public interest.

NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:

I. JURISDICTION AND VENUE

1,‘ This Court has jurisdiction over the subject matter of this action pursuant to 28
USS.C. §§ 1331, 1345 and 1367, and 42 U.S.C. §§ 9607 and 9613(b) and 33 U.S.C. § 2717(b).
The Court also has personal jurisdiction over the Settling Defendant. Solely for purposes of this
Consent Decree and the underlying Complaint, the Settling Defendant waives all objections and
defenses that it may have to jurisdiction of the Court or to venue in this District. Settling
Defendant shall not challenge the terms of this Decree or this Court’s jurisdiction to enter and
enforce this Decree.

Ill. PARTIES BOUND
2. This Consent Decree is binding upon the United States, the State, the Suquamish

Tribe, the Tulalip Tribes, and the Settling Defendant, its successors, and assigns. Any change in

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 7 of 75

 
10

11

12

13

14.

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 8 of 188

ownership or corporate or other legal status of Settling Defendant, including, but not limited to,
any transfer of assets or real or personal property, shall in no way alter Settling Defendant’s
responsibilities under this Consent Decree.

3, Settling Defendant shall provide a copy of this Consent Decree to each contractor
hired to perform any of the work required by this Consent Decree, and to each person
representing Settling Defendant with respect to such work, and shall condition all contracts
entered into hereunder upon performance of the work in conformity with the terms of this
Consent Decree. Settling Defendant or its contractors shall provide written notice of the Consent
Decree to all subcontractors hired to perform any portion of the work. Settling Defendant shall
nonetheless.be responsible for ensuring that its contractors and subcontractors perform the work
in accordance with the terms of this Consent Decree.

IV. DEFINITIONS

4, Unless otherwise expressly provided in this Consent Decree, terms used in this

Consent Decree that are defined in CERCLA or in regulations promulgated under CERCLA

shall have the meaning assigned to them in CERCLA or such regulations. Whenever terms listed
below are used in this Decree or its appendices, the following definitions shall apply solely for
purposes of this Decree:

a. “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675.

b. “Commerce” shall mean the United States Department of Commerce and

its successor departments, agencies, or instrumentalities.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 8 of 75

 
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 9 of 188

C. “Consent Decree” or “Decree” shall mean this consent decree and all
appendices attached hereto (listed in Section XXT) and any final approved plans required
hereunder. In the event of a conflict between this Consent Decree and any Appendix or plan, the
Consent Decree shall control.

d. “Conservation Bank Agreement” or “CBA” shall mean the Puget Sound
Salmon, Steelhead, and Bull Trout Umbrella Conservation Bank Agreement and Addendum #1,
Blue Heron Slough Conservation Bank Agreement, approved by NOAA's National Marine .
Fisheries Service on June 18, 2008,

e. “Day” or “day” shall mean a calendar day. In computing any period of
time under this Consent Decree, where the last day falls on a Saturday, Sunday, or federal
holiday, the period shall run until the close of business of the next working day.

f. “Default” shall mean circumstances constituting default as defined in the
Performance Bond attached as Appendix F.

g. ‘DOT’ shall mean the United States Department of the Interior and its
successor departments, agencies, or instrumentalities.

h. ‘DSAYs” means discounted service acre-years, the metric established by
the Trustees to quantify the scale of Natural Resource Damages liability associated with the Port
Gardner Bay Area and the natural resource restoration efforts needed to compensate for injury to,
destruction or loss of Natural Resources giving rise to liability,

i. “Effective Date” shall mean the date upon which the approval of this
Consent Decree is recorded on the Court’s docket.

CONSENT DECREE , UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 9 of 75

 
 

10

11

12

13
14
15
16
17
18
19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 10 of 188

j. “Federal Trustees” shall mean DOI and Commerce, acting through
NOAA.

k. “Final Completion” shall mean the completion of construction of the
Project, as defined in Section 10 of Appendix C.

1. “Initial Maintenance and Monitoring” shall mean the maintenance and
monitoring activities during the first ten (10) years after Final Completion, described in Section 7
of Appendix C.

m. “Lodging Date” means the date on which this Consent Decree is lodged
with the Court.

n. “Long-Term Maintenance and Monitoring” shall mean the maintenance
and monitoring activities during the twenty (20) years after completion of Initial Maintenance
and Monitoring, described in Section 8 of Appendix C.

| 0. “Maintenance and Monitoring” shall mean the maintenance and
monitoring activities during the first thirty (30) years after Final Completion, and includes both
Initial Maintenance and Monitoring and Long-Term Maintenance and Monitoring.

p. “MTCA” shall mean the Washington Model Toxics Control Act, Chapter
70.105D RCW.

q. “Natural Resource Damages” shall mean any damages, including the
costs of damage assessment, recoverable by the Trustees under Section 107 of CERCLA, 42
U.S.C. § 9607; Chapter 70.105D RCW; Section 311 of the Clean Water Act (“CWA”), 33 |
U.S.C. § 1321; Chapter 90.48 RCW; and Section 1002(b)(2) of the Oil Pollution Act of 1990

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 10 of 75

 
 

10

{1

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 11 of 188

(“OPA”), 33 U.S.C. § 2702(b)(2), for injury to, destruction of, loss of, loss of use of, or
impairment of Natural Resources, including, but not limited to: (i) the costs of assessing such
injury, destruction, or loss or impairment of natural resources; (ii) the costs of restoration,
rehabilitation, or replacement of injured or lost natural resources or of acquisition of equivalent
resources; (iii) the costs of planning such restoration activities; (iv) compensation for injury,
destruction, loss, impairment, diminution in value, or loss of use of natural resources; and (v)
each of the categories of recoverable damages described in 43 C.F.R. § 11.15, and applicable
State or tribal law, resulting from releases of hazardous substances or discharges of oil to the
Port Gardner Bay Area, where such release ot discharge occurred on or before the Effective Date
of this Consent Decree, at the locations identified in Appendix B. Damages, injury to,
destruction of, loss of, loss of use of, or impairment of Natural Resources resulting from releases
of hazardous substances or discharges of oil originating from Settling Defendant’s operations or
activities at properties other than the property identified in Appendix B are not included in
Natural Resource Damages, for purposes of this Decree, even if those hazardous substances or
discharges of oil reach the Port Gardner Bay Area by flowing over, under, or through any portion
of the property identified in this subparagraph.

r. “Natural Resources” shall mean that definition as provided in 42 U.S.C,
§ 9601(16). |

S. “Parties” shall mean the United States, the State of Washington, the

Suquamish Tribe, the Tulalip Tribes, and the Settling Defendant.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

’ P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 11 of 75

 
10
11
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 12 of 188

t. “Performance Standards” are the standards for performance of the work
for the Project set forth in Appendix C.

u. “Plaintiffs” shall mean the United States, the State of Washington, the
Suquamish Tribe, and the Tulalip Tribes.

Vv. “Port” or “Port of Everett” shall mean the Settling Defendant.

w. “Port Gardner Bay Area” shall mean the area depicted on Appendix A,
attached, including the lower Snohomish River, Everett Waterfront, East Waterway, and a
portion of Possession Sound in and near Everett, Washington.

XK, “Project” or “Restoration Project” shall mean the Blue Heron Slough
Restoration Project, including all work and other commitments identified in Appendix C.

y. “Project Abandonment” shall mean a circumstance in which Settling
Defendant, directly or through its contractors, (a) has abandoned construction or has abandoned
Maintenance and Monitoring of the Project, without Trustee permission or approval, or (b) is
seriously and repeatedly deficient in construction or in Maintenance and Monitoring of the
Project in accordance with Appendix C.

Z. ‘Project Site” shall mean the areas outlined for the Restoration Project as
identified in Appendix C.

aa. “Settling Defendant” shall mean the Port of Everett.

bb. “Settling Federal Agency” shall mean the United States Navy and its
successor departments, agencies, or instrumentalities.

ce, “State” shall mean the State of Washington,

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE

Environment and Natural Resources Division
P.O, Box 7611, Washington, D.C. 20044-7611
202-514-5270

Page 12 of 75

 
10

11

12

13

14

15

16

17

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filec 06/03/19 Page 13 of 188

dd. “Stewardship” shall mean actions intended to preserve, protect or maintain
the Project and the Project Site in perpetuity after the completion of Long-Term Maintenance
and Monitoring, as required by the Conservation Bank Agreement, including (a) maintaining,
restoring or replacing the ecological function of the Projects ; and (b) maintaining, restoring or
replacing physical components of the Project.

ee, “Tribes” shall mean the Suquamish Tribe and the Tulalip Tribes.

ff. “Trustees” shall mean Commerce, acting through NOAA; DOJ, the
Washington State Department of Ecology, on behalf of the State of Washington; the Suquamish
Tribe; and the Tulalip Tribes.

gg. “United States” shall mean the United States of America and each
department, agency, and instrumentality of the United States, including Commerce, acting
through NOAA; DOI; and the Settling Federal Agency.

hh. “Wildlands” shall mean Wildlands of Washington LLC, a business entity
that, among other things, designs, constructs, and maintains natural resource restoration and
enhancement projects on behalf of persons that are liable for natural resource damages at
properties that have suffered a loss of Natural Resources pursuant to CERCLA. The Port is
working with Wildlands to plan, restore and manage habitat within the Project Site.

V. GENERAL PROVISIONS

D: The Complaint states claims upon which relief may be granted.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
. Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 13 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 14 of 188

6, This Consent Decree shall not be used as evidence of Settling Defendant’s or
Settling Federal Agency’s alleged liability in any action or proceeding other than an action or
proceeding to enforce the terms of this Decree.

7. This Decree is not, and shall not be construed to be, a permit issued pursuant to
any law. Where any portion of the activities undertaken pursuant to this Decree requires a
federal, state or local permit or approval, Settling Defendant shall submit timely and complete
applications and take all other actions necessary to obtain such permits or approvals. Settling
Defendant may not seek relief under the provisions of Section X (Force Majeure) of this Decree
for any delay in the performance of the Project resulting from a failure to obtain, or a delay in
obtaining, any permit or approval required for the Project.

8. Settling Defendant shall ensure that all work performed under this Decree shall be
conducted as set forth in Appendix C to achieve the objective of constructing and maintaining
the Project to meet the Performance Standards identified in Appendix C. Ifthe Trustees
determine that Settling Defendant is not complying with the requirements set forth in the Decree,
including Appendix C, the Trustees shall provide written notice to Settling Defendant specifying
the basis for their determination of noncompliance, Settling Defendant may correct the
noncompliance or invoke the dispute resolution procedures set forth in Section XI. The Trustees
may require Settling Defendant to take actions to alter, suspend or cease ongoing activities, and
to alter, postpone or refrain from taking proposed actions, as are necessary to ensure compliance
with the terms of this Decree and any plans or proposals adopted hereunder. If Settling
Defendant disputes any such requirements imposed by the Trustees, the Settling Defendant may

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 14 of 75

 
 

10.

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 15 of 188

invoke the dispute resolution procedures set forth in Section XI. Notwithstanding the foregoing,
if in connection with the noncompliance the Trustees seek to exercise one of the performance
guarantees in Section VI.F, the procedures described in Paragraph 26 will control.

9, The Plaintiffs do not, by their consent to the entry of this Decree, warrant or aver
in any manner that Settling Defendant’s compliance with this Decree will result in compliance
with CERCLA or any other law. Compliance with this Decree does not diminish or affect
Settling Defendant’s responsibility to comply with any applicable federal, state,.tribal or local
law or regulation. The Parties agree that Settling Defendant is responsible for achieving and
maintaining complete compliance with all applicable federal, state, tribal and local laws,
regulations and permits (including those related to Settling Defendant’s operation, maintenance
and repair of the I-5 Dike identified in Sections 6.1, 8.2 and 10.1 of Appendix C).

VI. PERFORMANCE OF RESTORATION PROJECT BY SETTLING DEFENDANT

10. Settling Defendant shall fund and perform all activities required for design,
construction, and Maintenance and Monitoring of the Blue Heron Slough Restoration Proj ect, in
accordance with the requirements and schedule set forth in Appendix C, and shall make

arrangements for Stewardship of the Project in accordance with the Conservation Bank

* Agreement. The Parties stipulate that the time period for implementing the Project is a

significant factor in the settlement reached in this Decree and that delay in carrying out the
activities required in this Decree may diminish the compensatory value attributable to those

activities.

_ CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE

Environment and Natural Resources Division
P.O. Box 7611, Washington, D.C, 20044-7611
202-514-5270

Page 15 of 75

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 16 of 188

A. Design and Construction of the Blue Heron Slough Project

11, Settling Defendant shall reach Final Completion of the Project by no later than
four years after the Effective Date of this Decree. If Settling Defendant has not reached Final
Completion by this date, then Settling Defendant shall either (i) pay to the Trustees the sum of
$50,000 as compensation for the additional delay in restoration of Natural Resources, or (ii).
perform additional restoration work agreed upon in writing by Settling Defendant and the
Trustees. For each subsequent year beyond four years after the Effective Date of this Decree in
which Settling Defendant has not reached Final Completion, and the Trustees have not taken
over restoration work by requiring payments in accordance with Paragraphs 26 or 28, Settling
Defendant shall either (i) pay to the Trustees the sum of $50,000 as compensation for the
additional delay in restoration of Natural Resources, or (ii) perform additional restoration work
agreed upon in writing by Settling Defendant and the Trustees. Settling Defendant’s obligations
under this paragraph are in addition to any other obligations or applicable penalties under this
Decree. If a condition constituting default under the terms of the Performance Bond (Appendix
F) occurs, Settling Defendant may request, and the Trustees may consider and agree to,
adjustments to the construction deadline described in this paragraph and the related deadlines set
forth in Appendix C.

12, Within ninety (90) days after Final Completion, Settling Defendant shall submit a
written Notice of Final Completion to the Trustees. The Trustees shall review the results of the
development of the Project to determine whether the Proj ect has been constructed in accordance
with, and as designed to meet the Performance Standards set forth in, Appendix C. Within

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Envitonment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 16 of 75

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 17 of 188.

ninety (90) days after receiving the Notice of Final Completion, the Trustees shall submit to
Settling Defendant either (a) a written notice identifying specific deficiencies the Trustees
determine must be satisfied for the Project to be completed in accordance with Appendix C
(Notice of Deficiencies); or (b) a written notice of the Trustees’ determination that the Project
has been so completed (Notice of Approval of Final Completion). Failure by the Trustees to
provide any notice within the specified time shall be deemed approval. Within one hundred
eighty (180) days of receipt of a Notice of Deficiencies, or as otherwise agreed to in writing by
the Trustees, Settling Defendant shall correct the identified deficiencies and complete the Project
in accordance with Appendix C, and submit to the Trustees an amended Notice of Final
Completion for review and response in accordance with this paragraph. Any delay in completing
construction of the Project as a result of the operation of this paragraph shall not in and of itself
constitute grounds for relief from the requirement to pay compensation under Paragraph 11 of
this Section or stipulated penalties under Section XII (Stipulated Penalties) for compliance
delays.

B. Initial Maintenance and Monitoring Requirements

13. Settling Defendant shall develop and submit to the Trustees for review and

approval an Initial Maintenance and Monitoring Plan, by the deadline set forth in Appendix C
(Sections 9.3 and 10.1), to maintain and monitor the vegetation and habitat of the Project to meet
the Performance Standards set forth in Appendix C for a period of ten (10) years from Final
Completion, including any needed Contingency Measures or Adaptive Management Plans as
directed at the sole and unreviewable discretion of the Trustees. Upon completion of the ten-

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 17 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 18 of 188

year period, Settling Defendant shall provide written Notice of Completion of Initial
Maintenance and Monitoring Obligations to the Trustees in accordance with Section XIX
(Notices and Submissions). Within forty-five (45) days after receiving the Notice of Completion
of Initial Maintenance and Monitoring Obligations, the Trustees shall submit to Settling
Defendant either (a) a written notice identifying specific deficiencies the Trustees determine
rust be satisfied for the Initial Maintenance and Monitoring obligations to be completed in
accordance with Appendix C (Notice of Deficiencies); or (b) a written notice of the Trustees’
determination that the Initial Maintenance and Monitoring obligations are completed (Approval
of Completion of Initial Maintenance and Monitoring Obligations). Failure by the Trustees to
provide any notice within the specified time shall be deemed approval. In the event the Trustees
identify, in a Notice of Deficiencies, specific deficiencies with Settling Defendant’s compliance
with its obligations, Settling Defendant shall correct the identified deficiencies and complete the
Project in accordance with Appendix C. Within one hundred eighty (180) days of Settling
Defendant’s receipt of a Notice of Deficiencies from the Trustees, or as otherwise agreed to in
writing by the Trustees, Settling Defendant shall complete all corrective actions and submit to
the Trustees an amended Notice of Completion of Initial Maintenance and Monitoring
Obligations for review and response in accordance with this paragraph.

C. Long-Term Maintenance and Monitoring Requirements

14. Settling Defendant shall develop and submit to the Trustees for review and

approval a Long-Term Maintenance and Monitoring Plan, by the deadline set forth in Appendix
C (Sections 9.3 and 10.1), for maintaining vegetation and other habitat attributes, for controlling

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 18 of 75

 
 

10

il

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 19 of 188

invasive vegetation and debris removal, and for undertaking corrective actions for any
perturbation that affects the ecological integrity of the Project, as set forth more fully in
Appendix C (Section 8). For purposes of this Decree, Settling Defendant’s responsibility for
active maintenance and corrective action of the Project (Long-Term Maintenance and
Monitoring) shall extend twenty (20) years from the Notice of Completion of Initial Maintenance
and Monitoring Obligations, or sooner if the Trustees agree that a “force majeure” event makes
corrective action or further maintenance impossible. Perturbations include events with a
foreseeable probability of occurrence (such as, for example, flood events up to a 100 year flood
event) but do not include “force majeure” events.

15. Settling Defendant shall be responsible for continued maintenance and corrective
actions for the Project in accordance with Paragraph 14, regardless of ownership of property
within the Project Site. Settling Defendant is solely responsible for securing the cooperation of
any property owners, including Wildlands, in order to successfully complete and maintain the
Project in accordance with Appendix C. Any failure by Settling Defendant to successfully
complete or maintain the Project in accordance with Appendix C resulting from disputes with
any property owners, including but not limited to, Wildlands, shall not constitute a “force
majeure” event.

16. — [f Settling Defendant transfers ownership of any property within the Project.Site
prior to the expiration of Settling Defendant’s obligations in Paragraph 14, such transfer shall not
affect or lessen Settling Defendant’s obligations under that paragraph, or any other provision of
this Decree, and as a condition of any such transfer, the entity to which any property is

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 19 of 75

 
 

10

11

12

13

14

15

16

17

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 20 of 188

transferred shall be required to provide Settling Defendant with all access necessary to fulfill

Settling Defendant’s responsibilities under Paragraph 14. Within sixty (60) days of any proposed
transfer of property within the Project Site, Settling Defendant shall provide the Trustees with
written notice of the proposed transfer, identifying the entity that will own the property,
certifying that Settling Defendant provided a copy of this Decree to such entity and providing a
copy of the proposed access agreement for review and approval by the Trustees.
D. Stewardship Requirements

17. The Parties’ intention is that the ecological functions provided by the Project be
maintained in perpetuity. In order to ensure permanent preservation of the Project Site, and
ensure all ecological functions provided by the Project be maintained in perpetuity, Settling
Defendant shall grant and record a conservation easement for the Project Site, including for its
property, and obtain necessary agreements to grant and record such a conservation easement for
property owned by Wildlands. The conservation easements shall be in the form set forth in
Appendix D, and shall be executed within thirty (30) days of the Effective Date of this Decree.
Settling Defendant shall take all other appropriate actions necessary to ensure that the Project
Site will not be used in a manner inconsistent with the requirements of this Decree.

18. Prior to the completion of Long-Term Maintenance and Monitoring, Settling
Defendant shall make arrangements for Stewardship of the Project, consistent with the

requirements of the Conservation Bank Agreement.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 20 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 21 of 188

E. General Project Requirements
19, Settling Defendant shall not take any action that is inconsistent with this Decree
and that would adversely affect the Project, including those prohibited actions set forth in the
Conservation Easement (Appendix D) and the Conservation Bank Agreement.
20. Settling Defendant shall undertake all activities required to address cultural

resource issues associated with the Project, including, as applicable, consultation with tribes and

- the Washington State Department of Archaeology and Historic Preservation, conducting a

background and project review by an archaeolo gist who meets the Department of Interior’s
professional qualification standards at 36 CFR, Part 61, conducting cultural resource surveys or
monitoring activities, and meeting the requirements in Sections 5.1.5 and 6.3 of Appendix C.
F. Performance Guarantees

21. Purpose of Performance Guarantees. Settling Defendant shall provide certain
Performance Guarantees, described in this Section VIF, in order to ensure that.there are
sufficient funds to properly construct the Project and conduct Maintenance and Monitoring,
notwithstanding any noncompliance with the terms of this Consent Decree by Settling Defendant
or Wildlands. The Performance Guarantees are intended to provide sufficient funds to Settling
Defendant to complete, maintain, and monitor the Project in the event of noncompliance by
Wildlands; and to provide sufficient funds to the Trustees to complete, maintain, and monitor the
Project in the event of noncompliance by both Settling Defendant and Wildlands, or

noncompliance by Wildlands that Settling Defendant fails to remedy.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 21 of 75

 
 

10

11

12

13.

14

15

16

17

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 22 of 188

22, Project Escrow Account. In accordance with the Project Escrow Agreement |

attached as Appendix G, Settling Defendant shall establish a Project Escrow Account in

accordance with the timeframes set forth in Appendix G, The Project Escrow Agreement may

not be modified or terminated without the express written approval of the Trustees.
a, The Project Escrow Account shall have two subaccounts:
i. A -subaccount to hold the transferred funds described in Paragraph I above
(funds paid by settlors in the Cashout Consent Decree) and Paragraph 32 below (funds paid on
behalf of the Settling Federal Agency), and any proceeds received by Settling Defendant from
the Performance Bond described in Paragraph 24 below (the “Transfer Subaccount’’); and
ii. A subaccount to hold other funds provided by Settling Defendant to
Wildlands to complete construction of the Project (the “Direct Subaccount”), to be funded as
described in Appendix E,
b, Settling Defendant shall only use the funds in the Project Escrow Account

for the Project, and any remaining funds shall only be released after the Trustees provide a .

Notice of Approval of Final Completion as described in Paragraph 12.

C, At least fifteen (15) days before making any payment from the Project
Escrow Account, Settling Defendant shall provide notice and an accounting to the Trustees of
the proposed expenditures from the Project Escrow Account, including a copy of the invoice(s)

to be paid and statement of the work performed.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 22 of 75

 
 

10
11
12

13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 23 of 188

d. In the event that the Trustees issue a Notice of Exercise of Performance |
Guarantee pursuant to Paragraph 26.d, the Trustees shall be entitled to all funds in the Transfer
Subaccount necessary to complete construction of the Proj ect, as determined by the Trustees.

23, Maintenance and Monitoring Escrow Account, In accordance with the
Maintenance and Monitoring Escrow Agreement attached as Appendix G, Settling Defendant
shall establish a Maintenance and Monitoring Escrow Account in the amount of $625,836 within
sixty (60) days of the Effective Date of this Decree. The Maintenance and Monitoring Escrow
Agreement may not be modified or terminated without the express written approval of the
Trustees. Settling Defendant shall only use the funds in the Maintenance and Monitoring
Escrow Account for Maintenance and Monitoring of the Pro} ect. Any funds remaining in the
Maintenance and Monitoring Escrow Account at the conclusion of the Maintenance and
Monitoring period shall be applied towards Stewardship of the Project.

24, Performance Bond. In order to ensure completion of construction of the Project,
Settling Defendant shall secure a surety bond (Performance Bond) in the initial amount of
$5,076,748.21 and in the form attached as Appendix F, guaranteeing payment and/or
construction of the Project by Wildlands for the benefit of the Port and Trustees. Such
Performance Bond shall be issued by a surety company among those listed as acceptable sureties
on federal bonds as set forth in Circular 570 of the U.S. Department of the Treasury, and
approved by the Trustees, |

a. Settling Defendant shall obtain the Performance Bond within ninety (90)
days of the Effective Date of this Decree, and submit an executed copy to the Trustees. Settling

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 23 of 75

 
 

10
il
12
13
i4
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 24 of 188

Defendant shall ensure that the Performance Bond is maintained as legally binding and fully
effective.
b. Calling the Performance Bond.

i. Settling Defendant or the Trustees may call the Performance Bond at any
time after a Notice of Project Abandonment or Default is provided to the surety pursuant to
Paragraph 26.a, provided that the Parties comply with the timing provisions of Paragraph 26.b
and 26.c.

ii, If Settling Defendant calls the Performance Bond and the surety elects to
complete the Project, Settling Defendant shall provide surety’s written notice of such election to
the Trustees with ten (10) days of receipt, and shall meet and confer with Trustees regularly
regarding the progress of remaining Project construction under surety. Any failure by the surety
to properly complete construction of the Project shall not relieve Settling Defendant of its
obligations pursuant to this Decree.

iti. If the Settling Defendant calls the Performance Bond and the surety elects
to tender to Settling Defendant sufficient funds to complete the Project, Settling Defendant shall
deposit such funds into the Transfer Subaccount and use such funds to complete the Project.
Any failure by the surety to tender sufficient funds to Settling Defendant shall not relieve
Settling Defendant of its obligations pursuant to this Decree. At least fifteen (15) days before
making any payment from the Performance Bond, Settling Defendant shall provide notice and an
accounting to the Trustees of the proposed expenditures from the Performance Bond, including a
copy of the invoice(s) to be paid and statement of the work performed.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D,C. 20044-7611

202-514-5270

Page 24 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 25 of 188

C. Settling Defendant may submit to the Trustees, on any anniversary of the
Effective Date of this Decree or at any other time agreed to by the Parties, a request to reduce the

amount, or change the form or terms, of the Performance Bond. Any such request must include

an estimate of the cost of the remaining construction work, an explanation of the bases for the

cost calculation, and a description of the proposed changes. The Trustees will notify Settling
Defendant in writing of their decision to approve or disapprove a requested change pursuant to
this subparagraph. Settling Defendant may reduce the amount of or change the form or terms of
the Performance Bond only in accordance with: (a) the Trustees’ approval; or (b) if there is a
dispute, the agreement or final judicial decision resolving such dispute under Section XI (Dispute
Resolution). Within thirty (30) days after receipt of the Trustees’ approval of, or the agreement
or decision resolving a dispute relating to, the requested modifications pursuant to this
subparagraph, Settling Defendant shall submit to the Trustees documentation of the reduced,
revised, or alternative Performance Bond,

d. If the issuer of the Performance Bond notifies Settling Defendant that it
intends to resign and/or cancel the Performance Bond, and the Settling Defendant fails to provide
an alternative financial assurance mechanism in an amount and form that is reasonably
acceptable to the Plaintiffs, Settling Defendant must pay in full the funds guaranteed under the
Performance Bond to the Transfer Subaccount at least thirty (30) days prior to the cancellation
date.

25, Order of Performance Guarantees. The Parties intend that the funds in the
Transfer Subaccount described in Paragraph 22 above will be the first source of funding to

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 25 of 75

 
 

10
11
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 26 of 188

complete construction of the Project. Therefore, the funds secured by the Performance Bond

described in Paragraph 24 above will be available to Settling Defendant only after the balance in

the Transfer Subaccount has been exhausted. Funds in the Maintenance and Monitoring Escrow

Account described in Paragraph 23 above will be available to the Parties only after Final
Completion of the Project.

26, Exercise of Performance Guarantees by the Trustees. The Performance
Guarantees described above provide funding to complete construction, or Maintenance and
Monitoring, in the event a Default occurs or in the event of a Project Abandonment. The Parties
have agreed that, before the Trustees may exercise the Performance Guarantees described above,
Settling Defendant shall have a limited opportunity to pursue dispute processes with the Trustees
and/or with Wildlands regarding any such Project Abandonment or Default. This paragraph
describes the processes and timelines for identifying and notifying the Parties of identified
Project Abandonment or Default; for disputes about identified Project Abandonment or Default;
and for exercise of the Performance Guarantees by the Trustees.

a. Identification of Project Abandonment or Default. If Settling Defendant
identifies or learns of Project Abandonment or Default, Settling Defendant shall issue a Notice of
Project Abandonment or Default to the Trustees within fifteen (15) days, and explain what steps
are being taken to address the Project Abandonment or Default. If the Trustees independently
determine that Project Abandonment or Default has-occurred, the Trustees will issue a Notice of
Project Abandonment or Default to Settling Defendant, specifying the deficiencies and grounds
upon which such notice was issued. Settling Defendant shall have fifteen (15) days from

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

‘ 202-514-5270

Page 26 of 75

 
 

10

ll

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 27 of 188

issuance or receipt (as applicable) of such notice to remedy, to the Trustees’ satisfaction, the
issues set forth in the Notice of Project Abandonment or Default.

b. Dispute Processes for Project Abandonment or Default. If Settling
Defendant has not remedied to the Trustees’ satisfaction the issues set forth in the Notice of
Project Abandonment or Default within fifteen (15) days, the Trustees will issue a Notice of
Intent to Exercise Performance Guarantee (“Notice of Intent”), ‘Within fifteen (15) days from
receipt of such Notice of Intent, Settling Defendant shall either (i) remedy the identified issues,
(ii) invoke dispute resolution procedures with the Trustees pursuant to Section XI (Dispute
Resolution); or (i11) invoke the procedures for notice, cure and arbitration (“Cure and Arbitration
Process”) with Wildlands pursuant to the terms of the agreement between Settling Defendants
and Wildlands, |

i. If, within fifteen (15) days of receipt of a Notice of Intent, Settling

Defendant does not either remedy the identified issues, invoke dispute resolution procedures
with the Trustees pursuant to Section XI (Dispute Resolution), or invoke the Cure and
Arbitration Process with Wildlands, then the Trustees may exercise the Performance Guarantees
as the Trustees deem necessary to complete or maintain the Project.

ii. If Settling Defendant timely initiates dispute resolution procedures with
the Trustees pursuant to Section XI (Dispute Resolution), or timely initiates the Cure and
Arbitration Process with Wildlands, the Trustees will not exercise the Performance Guarantees
until at least one hundred eighty (180) days have elapsed from issuance of the Notice of Intent
(the “Abeyance Period”), and will exercise the Performance Guarantees only in the event that the

CONSENT DECREE _ UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 27 of 75

 
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 28 of 188

issues described in the Notice of Project Abandonment or Default have not been remedied to the
Trustees’ satisfaction during the Abeyance Period.

iii. If, after the Abeyance Period described above has elapsed, the Project
Abandonment or Default has not been corrected, the Trustees may exercise the Performance
Guarantees as the Trustees deem necessary to complete or maintain the Project, but only in the
order described in Paragraph 25. Ifa dispute process between Settling Defendant and Wildlands
is ongoing at that time, Settling Defendant may request, and the Trustees may, but shall not be
required to, agree to an additional extension of time before exercising the Performance
Guarantees. If a dispute process between Settling Defendant and the Trustees is ongoing at that
time, the Trustees may in their sole discretion exercise the Performance Guarantees until the
earlier of (1) the date that Settling Defendant remedies, to the Trustees’ satisfaction, the
circumstances giving rise to the dispute, or (2) the date that a final decision is rendered by the
court in favor of Settling Defendant. Following either event, the Trustees shall cease obligating
any further funds pursuant to this Section VIF but shall not be required to repay any funds
already obligated or spent by the Trustees.

c, Exception for Project Takeovers. If, as a result of Project Abandonment
or Default, the Trustees exercise the Performance Guarantees pursuant to the provisions of
subparagraphs 26.a and 26.b and actually take over construction of the Project by drawing on the
funds in the Transfer Subaccount and/or calling the Performance Bond, then the Trustees shall
not be required to follow the process described in subparagraphs 26.a and 26.b prior to
exercising any remaining Performance Guarantees,

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
‘ Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 28 of 75

 
 

10
i
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 29 of 188

d. Exercise of Performance Guarantees. The Trustees shall exercise the
Performance Guarantees by sending a Notice of Exercise of Performance Guarantee to the
Escrow Agent or Surety, as applicable, as further described in Appendices E, F, and G. Any
funds obtained by the Trustees’ exercise of the Performance Guarantees shall be, as directed by
the Trustees: (i) paid to the Trustees in order to facilitate the completion of the work by the
Trustees or by another person; or (ii) deposited into an interest-bearing account, established at a
duly chartered bank or trust company that is insured by the FDIC, in order to facilitate the
completion of the work by another person.

27, Release, Cancellation, or Discontinuation of Performance Guarantees. Settling
Defendant shall not release, cancel, or discontinue any Performance Guarantee required under
this Section except as provided pursuant to this paragraph and as set forth in Appendices E, F
and G. Settling Defendant may release, cancel, or discontinue any Performance Guarantee
provided under this Section only: (a) for the Performance Guarantees required by Paragraphs 22
and 24, if the Trustees issue a Notice of Approval of Final Completion under Paragraph 12; (b)
in accordance with the Trustees’ written notice of approval of such release, cancellation, or
discontinuation; or (c) if there is a dispute between the Trustees and Settling Defendant regarding
the release, cancellation or discontinuance of any Performance Guarantee, in accordance with
any agreement or final judicial decision resolving such dispute under Section XI (Dispute
Resolution) and permitting such release, cancellation, or discontinuation.

28. Shortfall Payments, If the Trustees take over construction of the Project, and the
funds available in the Transfer Subaccount and any funds received directly by the Trustees from

CONSENT DECREE ° UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 29 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 30 of 188

the Performance Bond are insufficient to complete construction of the Project, Settling
Defendant shall, in addition to the funds in the Transfer Subaccount, pay to the Trustees all
remaining costs necessary to complete construction of the Project, as determined by the Trustees,
up to a total amount of $4,634,287.47 (“shortfall payments”). Whenever a shortfall payment is
required to fund remaining work, the Trustees will provide Settling Defendant with an estimate
of the cost of remaining work along with a demand for payment of the estimated costs. Payment
shall be made within thirty (30) days of the demand for such payment(s) from the Trustees.
Within 180 days of completion of any work funded by shortfall payments, the Trustees will
provide Settling Defendant with documentation of the costs incurred. Shortfall payments shall
be paid in accordance with Paragraph 26.d. For the purpose of Section XII (Stipulated
Penalties), Settling Defendant’s full payment of the costs necessary to complete restoration work,
as determined by the Trustees, in accordance with this subparagraph shall constitute compliance
by the Settling Defendant with the deadline set forth in Paragraph 11.
G. Restriction on Sale of Ecological or Other Conservation Credits

29. Settling Defendant may use the Project for purposes of a bank to sell or transfer to
other parties ecolo gical or conservation credits to potentially resolve liabilities under federal and
state environmental laws; however, to resolve its liability pursuant to this Decree, Settling
Defendant shall, upon Final Completion of the Project, purchase 469.39 NRD DSAYs in the
Project, equivalent to 34.79 acres of the Project Site, which acreage shall not be used as the basis
for credits transferred or offered for sale to other parties. Except as set forth in this Section VLG
(Restriction on Sale of Ecological or Other Conservation Credits), Settling Defendant’s

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 30 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 31 of 188

establishment and operation of any such bank or transfer or sale of credits to other parties is not
subject to this Decree. |

30. Settling Defendant shall take the following steps to ensure that Settling Defendant
does not transfer or sell credits based upon the excluded portion of the Project Site identified in
Paragraph 29:

a. Within 30 days of the sale of any credits (whether NRD,
CBA/conservation, or wetlands credits), Settling Defendant shall submit credit sales
documentation to Trustees. Where applicable, this documentation shall be the same
documentation Settling Defendant submits to NOAA under the Conservation Bank Agreement.

b. Settling Defendant shall maintain a register of any credit sales and
transfers (whether NRD, CBA/ conservation, or wetlands credits) that reflects the acreage
associated with each sale or transfer, and shall provide an updated version of the register to the
Trustees with each annual Maintenance and Monitoring Report, or upon the request of the
Trustees,

H. Selection of Contractors
31. Settling Defendant has selected, and the Trustees have approved, Wildlands as its
contractor to design, construct, monitor and maintain the Restoration Project. The selection of
any other contractor hereafter retained by Settling Defendant to perform any of the work required
under this Decree shall be subject to Trustee approval. Settling Defendant shall notify the
Trustees in writing of the name, title and qualifications of any contractor Settling Defendant
proposes to retain, and of any proposed changes in the selection of a contractor. The Trustees

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 31 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 32 of 188

will notify Settling Defendant in writing of the approval or disapproval of a proposed contractor.
The Trustees’ assent to the proposed selection or change of a contractor may be presumed unless
the Trustees notify Settling Defendant in writing of their objection to the proposed selection or
change within thirty (30) days of Settling Defendant’ written selection notice,

VIL. PAYMENT OF NATURAL RESOURCE DAMAGES BY SETTLING FEDERAL
AGENCY AND USE BY SETTLING DEFENDANT

32, As soon as reasonably practicable after the Effective Date, the United States, on
behalf of the Settling Federal Agency, will pay to the Transfer Subaccount described in
Paragraph 22.a.i above a total of $789,840 for Natural Resource Damages, Payment shall be
made by Automated Clearing House (ACH) Electronic Funds Transfer in accordance with
instructions provided by Settling Defendant.

33, Interest. In the event that the payment required by Paragraph 32 is not made

_ within 120 days after the Effective Date, the United States, on behalf of the Settling Federal

Agency, shall pay interest on the unpaid balance, at the rate specified for interest on investments
of the EPA Hazardous Substance Superfund established by 26 U.S.C. § 9507, compounded
annually on October 1 of each year in accordance with 42 U.S.C. § 9607(a). The applicable rate
of interest is the rate in effect at the time the interest accrues. The rate of interest is subject to |
change on October 1 of each year. Such interest shall commence on the 121st day after the
Effective Date and accrue through the date of the payment.

34, | Settling Defendant will notify the Trustees and the U.S. Department of Justice, in
accordance with Section XIX (Notices), within 3 days of receiving the payment described in
CONSENT DECREE . UNITED STATES DEPARTMENT OF JUSTICE

Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611
202-514-5270

Page 32 of 75

 
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 33 of 188

Paragraph 32. Written notice to each Trustee by electronic mail, using the Trustee’s e-mail
address(es) listed in Section XIX (Notices), satisfies the notice requirement of this paragraph.
Settling Defendant shall only use the payment described in Paragraph 32 for the Project. Within
30 days of receiving the payment described in Paragraph 32, Settling Defendant shall purchase
80 NRD DSAYs in the Project, equivalent to 5.93 acres of the Project Site, which acreage shall
not be used as the basis for credits transferred or offered for sale to other parties.

VII. PAYMENTS OF ASSESSMENT COSTS

A. Payments by Settling Defendant for Assessment Costs
35. Within thirty (30) days of the Effective Date of this Decree, Settling Defendant
shall pay the amounts for past assessment costs as described below:
a. Payments for Past Assessment Costs Incurred by the United States.
i, . Within 30 days after the Effective Date, Settling Defendant shall pay

$468,157.19 to the United States for unpaid assessment costs incurred by the United States

‘through September 30, 2018. Payment shall be made by FedWire Electronic Funds Transfer

(“EFT”) to the U.S. Department of Justice account, in accordance with instructions provided to
Settling Defendant by the Financial Litigation Unit (“FLU”) of the United States Attorney’ s
Office for the Western District of Washington after the Effective Date. The payment instructions —
provided by the FLU will include a Consolidated Debt Collection System (““CDCS”) number,
which Defendant shall use to identify all payments required to be made in accordance with this

Consent Decree. The FLU will provide the payment instructions to:

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 33 of 75

 
 

—
SomenannbRWNHr

a
On BP WN rR

—
On

17
18
19
20
21
29
23
24
25
26
27

28

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 34 of 188

John Carter

Chief Financial Officer
(425) 388-0616
johne@portofeverett.com
1205 Craftsman Way
Suite 200

Everett, Washington 98201

Bob Marion

Controller

(425) 388-0616
robertm@portofeverett.com
1205 Craftsman Way

Suite 200
Everett, Washington 98201

on behalf of Settling Defendant. Settling Defendant may change the individuals to receive
payment instructions on its behalf by providing written notice of such change to the United
States in accordance with Section XIX (Notices).
il. Of the total amount to be paid by Settling Defendant pursuant to

Subparagraph 35.a.i:

1. $291,019.73 shall be deposited in the DOI Natural Resource
Damage Assessment and Restoration Fund (“NRDAR Fund”), to be applied toward natural
resource damage assessment costs incurred by DOL.

2. $177,137.46 shall be deposited in the NOAA Damage Assessment
Remediation and Restoration Fund (“DARRF”), to be applied toward natural resource damage
assessment costs incurred by NOAA.

b. Payment for Past Assessment Costs Incurred by the State. Within 30 days

after the Effective Date, Settling Defendant shall pay $75,000.00 to the State of Washington for

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 34 of 75

 
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 35 of 188

unpaid assessment costs incurred by the State through September 30, 2018. Payment shall be
made by check or electronic fund transfer to the Washington State Department of Ecology,
referencing account 1T491. If payment is made by mail, Settling Defendant shall send checks
to:

Cashiering Unit

Department of Ecology

P.O. Box 47611

Olympia, WA 98504-7611

C, Payment of Past Assessment Costs Incurred by the Suquamish
Tribe. Within 30 days after the Effective Date, Settling Defendant shall pay $69,486.83 to the
Suquamish Tribe for unpaid assessment costs incurred by the Tribe through September 30, 2018.
Payment shall be made by check to the Suquamish Tribe bearing the notation “Port Gardner Bay
NRDA.” Settling Defendant shall send checks to:

Finance Director

The Suquamish Tribe

Office of Tribal Attorney

P.O. Box 498

18690 Suquamish Way

Suquamish, WA 98392

d. Payment of Past Assessment Costs Incurred by the Tulalip Tribes. Within
30 days after the Effective Date, Settling Defendant shall pay $90,851.69 to the Tulalip Tribes
for unpaid assessment costs incurred by the Tribes through September 30, 2018. Payment shall
be made by check to the Tulalip Tribes bearing the notation “Port Gardner Bay NRDA.”
Settling Defendant shall send checks to:

Mr. Timothy A. Brewer

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources. Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 35 of 75

 
 

Da hWN

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 36 of 188

Office of the Reservation Attorney
The Tulalip Tribes
6406 Marine Drive
Tulalip, WA 98271

36, Payment of Interim Costs. The Trustees shall provide Settling Defendant with a
bill requiring payment of costs incurred by the Trustees after September 30, 2018, through the
Effective Date of the Consent Decree, up to $36,500. Within 30 days of receiving the bill
requiring payment of costs from the Trustees, Settling Defendant shall pay the costs in
accordance with the procedures set forth in Paragraphs 35.a-d and 46.

37. Prepayment of Future Costs. Within 30 days after the Effective Date, Settling
Defendant shall pay $23,000 for assessment, restoration planning, and restoration
implementation costs to be incurred by the Trustees after the Effective Date of this Decree.
Payment shall be made to the U.S. Department of Justice in accordance with Paragraph 35.a.i
and 46. These funds shall then be deposited in a Port Gardner Bay NRD Account within the DOI
NRDAR Fund on behalf of the Trustees. All funds deposited in the Port Gardner Bay NRD
Account shall, in accordance with law, be managed by DOL for use by the Natural Resource
Trustees in connection with restoration of Natural Resources in the Port Gardner Bay Area. DOI
shall not make any charge against the Port Gardner Bay NRD Account for any management
services provided. DOI shall hold all funds in the Port Gardner Bay NRD Account subject to the

provisions of this Decree. The Trustees commit to the expenditure of the funds set forth in this

Section VIII for the design, implementation, permitting (as necessary), monitoring, and oversight

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
_ Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 36 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 37 of 188

of restoration projects and for the costs of complying with the requirements of the law to conduct
the restoration planning and implementation process.
B. Payments by Settling Federal Agency for Assessment Costs

38, Payment to DOI. As soon as reasonably practicable after the Effective Date, the
United States, on behalf of the Settling Federal Agency, shall pay $58,220.98 to DOI’s NRDAR
Fund, in reimbursement of assessment costs incurred by DOI through September 30, 2018.

39, Payment to NOAA. As soon as reasonably practicable after the Effective Date,
the United States, on behalf of the Settling Federal Agency, shall pay $31,602.69 to NOAA’s
DARREF, in reimbursement of assessment costs incurred by NOAA through September 30, 2018.

40, Payment to the State. As soon as reasonably practicable after the Effective Date,
the United States, on behalf of the Settling Federal Agency, shall pay to the State $20,659.50, for
unpaid assessment costs incurred by the State through September 30, 2018, by Automated
Clearing House (ACH) Electronic Funds Transfer in accordance with instructions provided by
the State.

41, Payment to the Suquamish Tribe. As soon as reasonably practicable after the |
Effective Date, the United States, on behalf of the Settling Federal Agency, shall pay to the
Suquamish Tribe $10,356.00, for unpaid assessment costs incurred by the Suquamish Tribe
through September 30, 2018, by Automated Clearing House (ACH) Electronic Funds Transfer in
accordance with instructions provided by the Suquamish Tribe.

42. Payment to the Tulalip Tribes, As soon as reasonably practicable after the
Effective Date, the United States, on behalf of the Settling Federal Agency, shall pay to the

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 37 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 38 of 188

Tulalip Tribes $15,091.94, for unpaid assessment costs incurred by the Tulalip Tribes through
September 30, 2018, by Automated Clearing House (ACH) Electronic Funds Transfer in
accordance with instructions provided by the Tulalip Tribes.

43, Interest. In the event that any payment required by Paragraphs 38-42 is not made
within 120 days after the Effective Date, the United States, on behalf of the Settling Federal
Agency, shall pay interest on the unpaid balance, at the rate specified in Paragraph 33, with such
interest commencing on the 121st day after the Effective Date and accruing through the date of
the payment.

44, Payment of Interim Costs. The Trustees shall provide the Settling Federal
Agency with a bill requiring payment of assessment costs incurred by the Trustees after
September 30, 2018, through the Effective Date of the Consent Decree, up to $74,000, As soon |
as reasonably practicable after receiving the bill requiring payment of costs from the Trustees,
the United States, on behalf of the Settling Federal Agency, shall pay the costs in accordance
with the procedures set forth in Paragraphs 38-42. In the event that any payment required by this
paragraph is not made within 120 days after receiving the bill from the Trustees, the United
States, on behalf of the Settling Federal Agency, shall pay interest on the unpaid balance, at the
rate specified in Paragraph 33, with such interest commencing on the 121st day after receipt of
the bills and accruing through the date of the payment.

45, The Parties to this Decree recognize and acknowledge that the payment
obligations of the Settling Federal Agency under this Decree can only be paid from appropriated
funds legally available for such purpose. Nothing in this Decree shall be interpreted or construed

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P,O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 38 of 75

 
 

10
lt
12
13
14
15
16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 39 of 188

as a commitment or requirement that the Settling Federal Agency obligate or pay funds in
contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable provision of
law.

| C. Notice of Payments

46. At the time of each payment pursuant to Paragraphs 35-37, 38-42, and 44, the

Party making the payment will send notice to the recipient of the payment that payment has been
made. Written notice to a Party by electronic mail, using the Party’s e-mail address(es) listed in
Section XIX (Notices), satisfies the notice requirement of this paragraph. Such notice will
reference Port Gardner Bay NRDA, DOJ case number 90-11-3-10859/1 and the civil action
number,

IX, INDEMNIFICATION AND INSURANCE

47, Settling Defendant’s Indemnification of the Plaintiffs.

a, The Plaintiffs do not assume any liability by entering into this Consent
Decree. Settling Defendant shall indemnify, save, and hold harmless each of the Plaintiffs
and/or their officials, agents, employees, contractors, subcontractors, or representatives for or
from any and all claims or causes of action arising from, or on account of, negligent or other
wrongful acts or omissions of Settling Defendant, its officers, directors, employees, agents,
contractors, subcontractors, and any persons acting on Settling Defendant’s behalf or under its
control, including Wildlands, in carrying out activities pursuant to this Decree. Further, Settling
Defendant agrees to pay the Plaintiffs all costs they incur including, but not limited to, attorneys’

fees and other expenses of litigation and settlement arising from, or on account of, claims made

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
. Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 39 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 40 of 188

against the Plaintiffs based on negligent or other wrongful acts or omissions of Settling
Defendant, its officers, directors, employees, agents, contractors, subcontractors, and any persons
acting on its behalf or under its control, in carrying out activities pursuant to this Decree. Except
as specifically identified in Appendix F, none of the Plaintiffs shall be held out as a party to any
contract entered into by or on behalf of Settling Defendant in carrying out activities pursuant to
this Decree. Neither Settling Defendant nor any contractor or representative of Settling
Defendant shall be considered an agent of any Plaintiff. Settling Defendant shall require any
contractor retained by Settling Defendant who performs work for Settling Defendant in carrying |
out activities pursuant to this Decree to affirmatively acknowledge that it is not acting as an
agent of any Plaintiff.

b, Plaintiffs shall give Settling Defendant notice of any claim for which one
or more Plaintiffs plans to seek indemnification pursuant to this paragraph, and shall consult with
Settling Defendant prior to settling such claim.

Ag, Settling Defendant covenants not to sue and agrees not to assert any claims or
causes of action against the Plaintiffs for damages or reimbursement or for set-off of any
payments made or to be made to the Plaintiffs, arising from or on account of any contract,
agreement, or arrangement between Settling Defendant and any person for performance of
activities pursuant to this Decree, including, but not limited to, claims on account of construction
delays. In addition, Settling Defendant shall indemnify, save and hold harmless the Plaintiffs
with respect to any and all claims for damages or reimbursement arising from or on account of
any contract, agreement, or arrangement between Settling Defendant and any person for

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 40 of 75

 
 

10

11

12

13

14

15

16

17

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 41 of 188

performance of activities pursuant to this Decree, including, but not limited to, claims on account
of construction delays,

49, Insurance, No later than fifteen (15) days before commencing any work involved
in implementing this Decree, Settling Defendant shall secure and maintain comprehensive
general liability and automobile liability insurance with limits of five million dollars, combined
single limit. The Trustees shall be named additional insureds on any such policies with respect
to all liability arising out of the activities performed by or on behalf of Settling Defendant
pursuant to this Decree, In addition, for the duration of this Decree, Settling Defendant shall
satisfy, or shall ensure that its contractors or subcontractors satisfy, all applicable laws and
regulations regarding the provision of worker’s compensation insurance for all persons
performing any work involved in implementing this Decree. No later than fifteen (15) days
before commencing any work involved in implementing this Decree, Settling Defendant shall
provide to the Trustees certificates of such insurance and copies of such insurance policies.
Settling Defendant shall resubmit such certificates and copies of policies each year on the
anniversary of the Effective Date. If Settling Defendant demonstrates by evidence satisfactory to
the Trustees that any contractor or subcontractor maintains insurance equivalent to that described
above, or insurance covering the same risks but in a lesser amount, then, with respect to that
contractor or subcontractor, Settling Defendant need provide only that portion of the insurance

described above that is not maintained by the contractor or subcontractor.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 41 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 42 of 188

X. FORCE MAJEURE

50. “Force majeure,” for purposes of this Consent Decree, is defined as any event
arising from causes beyond the control of Settling Defendant or of any entity controlled by
Settling Defendant, or of the Settling Defendant’s contractors and subcontractors, that delays or
prevents the performance of any obligation under this Decree despite Settling Defendant’s best
efforts to fulfill the obligation. The requirement that Settling Defendant exercise “best efforts to
fulfill the obligation” includes using best efforts to anticipate any potential force majeure and
best efforts to address the effects of any potential force majeure (a) as it is occurring and (b)
following the potential force majeure such that the delay and any adverse effects of the delay are
minimized to the greatest extent possible. The requirement that Settling Defendant exercise
“best efforts to fulfill the obligation” also includes, where necessary, the filing of legal actions to
compel contract performance in accordance with the design and schedule approved by the
Trustees herein. “Force majeure” does not include financial inability to complete any obligation
under this Decree.

51. Ifany event occurs or has occurred that may delay the performance of any
obligation under this Decree for which Settling Defendant intends or may intend to assert a claim
of force majeure, Settling Defendant shall notify, in writing or by electronic transmission, the
Plaintiffs within seven (7) days of when Settling Defendant first knew that the event might cause
adelay, Within 14 days thereafter, Settling Defendant shall provide in writing to the Plaintiffs
an explanation and description of the reasons for the delay; the anticipated duration of the delay;

all actions taken or to be taken to prevent or minimize the delay; a schedule of implementation of

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 42 of 75

 
10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 43 of 188

any measures to be taken to prevent or mitigate the delay or the effect of the delay; and the
Settling Defendant’s rationale for attributing such delay to a force majeure. Settling Defendant
shall include with any notice all available documentation supporting its claim that the delay was
attributable to a force majeure. Settling Defendant shall be deemed to know of any circumstance
of which Settling Defendant, any entity controlled by Settling Defendant, or Settling Defendant’s
contractors or subcontractors knew or should have known. Failure to comply with the above
requirements regarding an event shall preclude Settling Defendant from asserting any claim of
force majeure regarding that event, provided, however, that if the Plaintiffs, despite the late or
incomplete notice, are able to assess to their satisfaction whether the event is a force majeure
under this Section and whether Settling Defendant has exercised its best efforts under this
Section, the Plaintiffs may, in their unreviewable discretion, excuse in writing Settling
Defendant’s failure to submit timely or complete notices under this paragraph.

52. If the Plaintiffs agree that the delay or anticipated delay is attributable to a force
majeure, the time for performance of the obligations under this Consent Decree that are affected
by the force majeure will be extended by the Plaintiffs for such time as is necessary to complete
these obligations. An extension of the time for performance of the obligations affected by the
force majeure shall not, of itself, extend the time for performance of any other obligation. If the
Plaintiffs do not agree that the delay or anticipated delay has been or will be caused by a force
majeure, the Plaintiffs will notify Settling Defendant in writing of their decision, Ifthe Plaintiffs

agree that the delay is attributable to a force majeure, the Plaintiffs will notify Settling Defendant

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 43 of 75

 
 

10

ll

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 44 of 188

in writing of the length of the extension, if any, for performance of the obligations affected by
the force majeure.

53.  IfSettling Defendant elects to invoke the dispute resolution procedures set forth
in Section XI (Dispute Resolution) regarding the Plaintiffs’ decision, it shall do so no later than
15 days after receipt of Plaintiffs’ notice. In any such proceeding, Settling Defendant shall have
the burden of demonstrating by a preponderance of the evidence that the delay or anticipated
delay has been or will be caused by a force majeure, that the duration of the delay or the
extension sought was or will be warranted under the circumstances, that best efforts were
exercised to avoid and mitigate the effects of the delay, and that Settling Defendant complied
with the requirements of Paragraphs 50 and 51. If Settling Defendant carries this burden, the
delay at issue shall be deemed not to be a violation by Settling Defendant of the affected
obligation of this Decree identified to Plaintiffs and the Court.

XI. DISPUTE RESOLUTION

54. Unless otherwise expressly provided for in this Consent Decree, the dispute
resolution procedures of this Section shall be the exclusive mechanism to resolve disputes
regarding this Decree. However, the procedures set forth in this Section shall not apply to
actions by the United States to enforce obligations of the Settling Defendant that have not been
disputed in accordance with this Section.

55, [informal Dispute Resolution. A dispute shall be considered to have arisen when
the Plaintiffs send the Settling Defendant a written Notice of Dispute, or the Settling Defendant

sends the Plaintiffs a written Notice of Dispute. Any dispute regarding this Decree shall in the

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 44 of 75

 
 

10
11
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 45 of 188

first instance be the subject of informal negotiations between the Plaintiffs and Settling
Defendant. The period for informal negotiations shall not exceed twenty-one (21) days from the

date the Notice of Dispute is sent, unless it is modified by written agreement of the parties to the

_ dispute.

56. Formal Dispute Resolution.

a. In the event that the parties cannot resolve a dispute by informal
negotiations under the preceding paragraph, then the position advanced by the Plaintiffs shall be
considered binding unless, within twenty-one (21) days after the conclusion of the informal
negotiation period, Settling Defendant invokes the formal dispute resolution procedures of this
Section by serving on the Plaintiffs a written Statement of Position on the matter in dispute,
including, but not limited to, any factual data, analysis, or opinion supporting that position and
any supporting documentation relied upon by Settling Defendant.

b. | Within twenty-one (21) days after receipt of Settling Defendant's
Statement of Position, the Plaintiffs will serve on the Settling Defendant their Statement of
Position, including, but not limited to, any factual data, analysis, or opinion supporting that
position and any supporting documentation relied upon by the Plaintiffs. Within twenty-one (21)
days after receipt of Plaintiffs’ Statement of Position, Settling Defendant may submit a Reply.

c. | Anadministrative record of the dispute shall be maintained by the
Plaintiffs and shall contain all statements of position, including supporting documentation,
submitted pursuant to this Section. Where appropriate, the Plaintiffs may allow submission of
supplemental statements of position by the parties to the dispute.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 45 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 46 of 188

d. The Plaintiffs will issue a final decision resolving the dispute based on the
administrative record described in subparagraph (c) above. This decision shall be binding upon
the Settling Defendant, subject only to the right to seek judicial review pursuant to
subparagraphs (e) and (f) below.

e. Any final decision made by the Plaintiffs pursuant to subparagraph (d)
shall be reviewable by this Court, provided that a motion for judicial review of the decision is
filed by the Settling Defendant with the Court and served on all Parties within ten (10) days after
receipt of the Plaintiffs’ decision. The motion shall include a description of the matter in dispute,
the efforts made by the parties to resolve it, the final decision of the Plaintiffs, the relief
requested, and the schedule, if any, within which the dispute must be resolved to ensure orderly
implementation of this Decree. The Plaintiffs may file a response to Settling Defendant’s
motion.

f. In proceedings on any dispute governed by this paragraph, the Settling
Defendant shall have the burden of demonstrating that the decision of the Plaintiffs is arbitrary
and capricious or otherwise not in accordance with law. Judicial review of the final decision of
the Plaintiffs shall be on the administrative record compiled pursuant to subparagraph (c).

g. The invocation of formal dispute resolution procedures under this Section
does not extend, postpone; or affect in any way any obligation of Settling Defendant under this
Decree that is not directly in dispute, unless the Plaintiffs agree otherwise or as determined by
the Court. Stipulated penalties with respect to the disputed matter shall continue to accrue, but
payment shall be stayed pending resolution of the dispute, as provided in Paragraph 64.

CONSENT DECREE / ‘ UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 46 of 75

 
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 47 of 188

Notwithstanding the stay of payment, stipulated penalties shall accrue from the first day of .
noncompliance with any applicable provision of this Decree. In the event that Settling
Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid
as provided in Section XII (Stipulated Penalties).

XII. STIPULATED PENALTIES

57, Settling Defendant shall be liable to the Plaintiffs for stipulated penalties in the
amounts set forth in Paragraphs 58 and 59 for failure to comply with the requirements of this
Consent Decree specified below, unless excused under Section X (Force Majeure).

58. Late Payments. Settling Defendant shall pay a stipulated penalty of $1,500 per
day that each payment pursuant to Section VIII (Payments of Assessment Costs) is not made by
the required due date.

59, Failure to Meet Deadlines or Satisfy Requirements of the Decree, In the event
that Settling Defendant fails to meet a deadline or satisfy other requirements in this Decree
(subject to any modifications agreed to under Section XXII) set forth in Paragraphs 11, 22-24, 28
and 29 and in Section 10 of Appendix C, and any delay is not excused through operation of the
provisions of Section X (Force Majeure), then Settling Defendant shall pay stipulated penalties

per violation per day for any noncompliance as follows:

 

Period of Noncompliance Penalty per Violation per Day
1° through 14" day $500
15" through 30® day $750
31“ day and beyond $1,000
CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE

Environment and Natural Resources Division
P.O. Box 7611, Washington, D.C. 20044-7611
202-514-5270

Page 47 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 48 of 188

Nothing in this Decree prevents the simultaneous accrual of separate penalties for separate
violations of this Decree.

60. Inthe event that the Trustees assume performance of a portion or all of the
Restoration Project pursuant to Section VI, Defendant shall be liable for a stipulated penalty in
the amount of $100,000. Stipulated penalties under this paragraph are in addition to the
remedies available under Paragraph 26 (Exercise of Performance Guarantees).

61. All penalties shall begin to accrue on the day after the complete performance is
due or the day a violation occurs, and shall continue to accrue through the final day of the
correction of the noncompliance or completion of activity, or until the Trustees send a Notice of
Exercise of Performance Guarantee under Paragraph 26.d. However, stipulated penalties shall
not accrue: (a) with respect to a final decision by the Plaintiffs under Paragraph 56.d of Section
XI (Dispute Resolution), during the period, if any, beginning on the 21st day after the date that
the Settling Defendant’s reply to the Plaintiffs’ Statement of Position is received until the date
that the Plaintiffs issue a final decision regarding such dispute; or (b) with respect to judicial
review by this Court of any dispute under Section XI (Dispute Resolution), during the period, if
any, beginning on the 31* day after the Court’s receipt of the final submission regarding the
dispute until the date that the Court issues a final decision regarding such dispute. Nothing in
this Decree shall prevent the simultaneous accrual of separate penalties for separate violations of
this Decree. |

62, Following the determination by the Plaintiffs, individually or jointly, that Settling
Defendant has failed to comply with a requirement of this Decree, the Plaintiffs may give

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 48 of 75

 
 

10
i
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 49 of 188

Settling Defendant written notification of the same and describe the noncompliance, The
Trustees may send Settling Defendant a written demand for payment of the penalties. However,
penalties shall accrue as provided in the preceding paragraph regardless of whether the Trustees
have notified Settling Defendant of a violation.

63. All penalties accruing under this Section shall be due and payable to the Plaintifits
within 30 days after Settling Defendant’s receipt from the Plaintiff(s) of a demand for payment
of the penalties, unless Settling Defendant invokes the Dispute Resolution procedures under
Section XI (Dispute Resolution) within the 30-day period, All payments for stipulated penalties
to the United States under this paragraph will be deposited by EFT to the United States Treasury
in accordance with Paragraph 35.a.i. Payments for stipulated penalties to the State of
Washington, the Suquamish Tribe or the Tulalip Tribes shall be paid in accordance with the
procedures set forth in Paragraph 35.b-35.d. At the time of each payment, Settling Defendant
will send notice that payment has been made to the Trustees and the U.S. Department of Justice
in accordance with Section XIX (Notices). This notice will reference Port Gardner Bay Area
NRD, DOJ Case Number 90-11-3-10859/1, and the civil action number.

64. Penalties shall continue to accrue as provided in Paragraph 61 during any dispute
resolution period, but need not be paid until the following:

a, If the dispute is resolved by agreement of the parties or by a decision of
the Plaintiffs that is not appealed to this Court, accrued penalties determined to be owed shall be
paid to the Plaintiffs within 15 days after the agreement or the receipt of the Plaintiffs’ decision
or order;

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 49 of 75

 
 

10.

a
12
13
14

15

16°

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 50 of 188

b. If the dispute is appealed to this Court and the Plaintiffs prevail in whole
or in part, the Settling Defendant shall pay all accrued penalties determined by the Court to be
owed to the Plaintiffs within 60 days after receipt of the Court’s decision or order, except as.
provided in subparagraph (c) below,

c, If the District Court’s decision is appealed by any Party, Settling
Defendant shall pay all accrued penalties determined by the District Court to be owed to the
Plaintiffs into an interest-bearing escrow account, established at a duly chartered bank or trust
company that is insured by the FDIC, within 60 days after receipt of the Court’s decision or
order, Penalties shall be paid into this account as they continue to accrue, at least every 60 days.
Within 15 days after receipt of the final appellate court decision, the escrow agent shall pay the
balance of the account to the Plaintiffs or to Settling Defendant to the extent that it prevails.

65. If Settling Defendant fails to pay stipulated penalties when due, Settling
Defendant shall pay interest, at the rate specified in 28 U.S.C. § 1961 as of the Lodging Date, on
the unpaid stipulated penalties as follows: (a) if Settling Defendant has timely invoked dispute
resolution such that the obligation to pay stipulated penalties has been stayed pending the
outcome of dispute resolution, interest shall accrue from the date stipulated penalties are due
pursuant to Paragraph 61 until the date of payment; and (b) if Settling Defendant fails to timely
invoke dispute resolution, interest shall accrue from the date of demand under Paragraph 63 until
the date of payment. If Settling Defendant fails to pay stipulated penalties and interest due,

Plaintiffs may institute proceedings to collect the penalties and interest.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
, Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 50 of 75

 
 

10
11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 51 of 188

66, The payment of penalties and interest, if any, shall not alter in any way Settling
Defendant’s obligations to make any other payments as required by this Decree or to perform
any other requirement of this Decree. |

67, Nothing in this Decree shall be construed as prohibiting, altering, or in any way
limiting the ability of the Plaintiffs to seek any other remedies or sanctions available by virtue of
Settling Defendant’s violation of this Decree.

68. Notwithstanding any other provision of this Section, the Plaintiffs may, in their
unreviewable discretion, waive any portion of compensation under Paragraph 11 or stipulated
penalties that accrued pursuant to this Decree.

XIII. COVENANTS BY THE PLAINTIFFS

69. Covenant for Settling Defendant by Plaintiffs. Except as provided by Section

_ XIV (Reservations of Rights by Plaintiffs), the Plaintiffs covenant not to sue or to take

administrative action against Settling Defendant pursuant to Section 107(a) of CERCLA, 42
U.S.C. § 9607(a); Chapter 70.105D RCW; Section 311(f) of the CWA, 33 U.S.C, § 1321);
Chapter 90.48 RCW; Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or state
statutory or common law, to recover Natural Resource Damages. This covenant not to sue shall
take effect upon receipt of Settling Defendant’s complete payment of costs pursuant to Section
VIILA (Payments by Settling Defendant for Assessment Costs). This covenant not to sue shall |
continue in effect conditioned upon the satisfactory performance by Settling Defendant of its
obligations under this Consent Decree. This covenant not to sue extends only to the Settling

Defendant and does not extend to any other person.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 51 of 75

 
 

10

11

12

13.

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 52 of 188

70, Covenants for Settling Federal Agency.

a. Except as provided by Section XIV (Reservations of Rights by Plaintiffs),
the Federal Trustees covenant not to take administrative action against the Settling Federal
Agency pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a); Section 311(f) of the
CWA, 33 U.S.C. § 1321(f); Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or
state statutory or common law, to recover Natural Resource Damages. This covenant shall take
effect upon receipt of the payments required by Section VII and Paragraphs 38, 39, and 44 of
Section VIILB. The Federal Trustees’ covenant is conditioned upon the satisfactory
performance by the Settling Federal Agency of its obligations under this Decree. The Federal
Trustees’ covenant extends only to the Settling Federal Agency and does not extend to any other
person.

b, Except as provided by Section XIV (Reservations of Rights by Plaintiffs),
the State and the Tribes covenant not to sue or to take administrative action against the United
States, including the Settling Federal Agency, pursuant to Section 107(a) of CERCLA, 42 U.S.C.
§ 9607(a); Chapter 70.105D RCW; Section 311(f) of the CWA, 33 U.S.C. § 1321(); Chapter
90.48 RCW; Section 1002(a) of OPA, 33 U.S.C. § 2702(a); or federal statutory or state statutory
or common law, to recover Natural Resource Damages. This covenant shall take effect upon
receipt of the payments required by Section VII and Paragraphs 40-42 and 44 of Section VIILB.
The State and Tribes’ covenant is conditioned upon the satisfactory performance by the Settling
Federal Agency of its obligations under this Decree. The State and Tribes’ covenant extends
only to the United States and does not extend to any other person.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 52 of 75

 
 

10
i
12
13
14
15
16
17
18
19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 53 of 188

XIV. RESERVATIONS OF RIGHTS BY PLAINTIFFS

71, General Reservations of Rights. The Plaintiffs reserve, and this Consent Decree
is without prejudice to, all rights against Settling Defendant, and the Federal Trustees, the State,
and the Tribes reserve, and this Consent Decree is without prejudice to, all rights against the
Settling Federal Agency, with respect to all matters not expressly included within the Plaintiffs’

covenants in Section XIII. Notwithstanding any other provision of this Consent Decree, the

. Plaintiffs reserve all rights against the Settling Defendant, and the Federal Trustees, the State,

and the Tribes reserve all rights against the Settling Federal Agency, with respect to:

a. liability for failure by Settling Defendant or Settling Federal Agency to
meet a requirement of this Decree;

b. criminal liability;

c. liability for any other costs, including without limitation, costs of response
incurred or to be incurred by the United States, the State, or the Tribes under any federal or State
statute or tribal law that are not within the definition of Natural Resource Damages;

d. liability for damages to Natural Resources (including assessment costs) as
defined in 42 U.S.C. §§ 9601(6) and (16) that are not expressly included within the Plaintiffs’
covenants in Section XII;

e, liability for damages to Natural Resources (including assessment costs) as
defined in 42 U.S.C. §§ 9601(6) and (16) within the Port Gardner Bay Area resulting from

Settling Defendant’s or Settling Federal Agency’s transportation, treatment, storage, or disposal,

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 53 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 54 of 188

or atrangement for transportation, treatment, storage, or disposal of hazardous substances after
the Lodging Date of this Decree;
f. liability for injunctive relief or administrative order enforcement under
any federal or State statute; and
~g, liability under Section 107(a)(4)(D) of CERCLA, 42 U'S.C. §
9607(a)(4)(D), for costs of any health assessment or health effects study carried out under 42
U.S.C. § 9604(i) in or regarding the Port Gardner Bay Area.

72, Special Reservations Regarding Natural Resource Damages. Notwithstanding
any other provision of this Consent Decree, the Plaintiffs reserve the right to institute
proceedings against Settling Defendant in this action or in a new action seeking recovery of
Natural Resource Damages, based on (1) conditions, factors or information with respect to the
Port Gardner Bay Area, not known to the Trustees at the Lodging Date, that result in releases of
hazardous substances that contribute to injury to, destruction of, or loss of Natural Resources, or
(2) information received after the Lodging Date which indicates that there is injury to,
destruction of, or loss of Natural Resources of a type or future persistence that was unknown, or
of a magnitude significantly greater than was known to the Trustees at the Lodging Date.

73. Special Reservations by the Federal Trustees Regarding Natural Resource
Damages. Notwithstanding any other provision of this Consent Decree, the Federal Trustees
reserve the right to take administrative action against the Settling Federal Agency for the
recovery of Natural Resource Damages, based on (1) conditions, factors or information with
respect to the Port Gardner Bay Area, not known to the Trustees at the Lodging Date, that result

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 54 of 75

 
 

10
11
12
13
14

15
16

17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 55 of 188

in releases of hazardous substances that contribute to injury to, destruction of, or loss of Natural
Resources, or (2) information received after the Lodging Date which indicates that there is injury
to, destruction of, or loss of Natural Resources of a type or future persistence that was unknown,
or of a magnitude significantly greater than was known to the Trustees at the Lodging Date.

74, Special Reservations by the State and Tribes Regarding Natural Resource
Damages. Notwithstanding any other provision of this Consent Decree, the State and the Tribes
reserve the right to institute proceedings against the Settling Federal Agency in this action or a
new action for the recovery of Natural Resource Damages, based on (1). conditions, factors or
information with respect to the Port Gardner Bay Area, not known to the Trustees at the Lodging
Date, that result in releases of hazardous substances that contribute to injury to, destruction of, or
loss of Natural Resources, or (2) information received after the Lodging Date which indicates
that there is injury to, destruction of, or loss of Natural Resources of a type or future persistence
that was unknown, or of a magnitude significantly greater than was known to the Trustees at the
Lodging Date.

XV. COVENANTS BY SETTLING DEFENDANT AND SETTLING FEDERAL
AGENCY

75, Covenants by Settling Defendant. Settling Defendant covenants not to sue and
agrees not to assert any claims or causes of action against the United States (including the
Settling Federal Agency), the State, the Suquamish Tribe, or the Tulalip Tribes, or their
contractors or employees, with respect to Natural Resource Damages or this Consent Decree,
including, but not limited to:

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611
202-514-5270

Page 55 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 56 of 188

a. any claims arising out of activities related to the Restoration Project,
including, without limitation, claims based on the Trustees’ approval of the Restoration Project,
oversight and monitoring of the Restoration Project, and/or approval of plans for such activities,

b, any direct or indirect claim for reimbursement of any payment for Natural
Resource Damages from the Hazardous Substance Superfund based on CERCLA Sections 107,
111, 112, 113 (42 U.S.C. 88 9607, 9611, 9612, 9613), or any other provision of law;

. any claim against the Plaintiffs pursuant to Sections 107 and 113 of
CERCLA, 42 U.S.C. §§ 9607 and 9613, or Section 311 of the CWA, 33 U.S.C. § 1321, relating
to Natural Resource Damages; or

d. any federal statutory or state statutory or common law claim relating to
Natural Resoutce Damages.

These covenants not to sue shall not apply in the event that the Plaintiffs take administrative
action, issue administrative findings and orders, or bring a cause of action against Settling
Defendant for Natural Resource Damages pursuant to the reservations set forth in Paragraphs 71
and 72, above, but only to the same extent and for the same matters, transactions, or occurrences
as are raised in the claims asserted by the Plaintiffs pursuant to such reservations.

76, Covenant by the Settling Federal Agency.

a. The Settling Federal Agency hereby agrees not to assert against Federal
Trustees any direct or indirect claim for reimbursement of any payment for Natural Resource
Damages based on Sections 107 or 113 of CERCLA, 42 U.S.C. §§ 9607 or 9613, Section 311 of -
the CWA, 33 U.S.C. § 1321, or federal statutory or state statutory or common law, including

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 56 of 75

 
 

10

1]

12

13.

14

15

16

17

18 .

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 57 of 188

payments made under Sections VII and VIHLB These covenants shall not apply in the event that
Federal Trustees take administrative action against the Settling Federal Agency pursuant to the
reservations set forth in Section XIV, above, but only to the same extent and for the same
matters, transactions, or occuttences as are raised in the claims asserted by the Federal Trustees
pursuant to such reservations.

b, The Settling Federal Agency hereby covenants not to sue the State or the
Tribes under Sections 107 or 113 of CERCLA, 42 U.S.C. §§ 9607 or 9613, Section 311((4) and
(5) of the CWA, 33 U.S.C. § 1321(f)(4) and (5), or federal statutory or state statutory or common
law, with respect to Natural Resource Damages, including payments made under Sections VII
and VIII.B. These covenants shall not apply in the event the State and/or the Tribes bring a
claim and/or administrative action against the Settling Federal Agency pursuant to the
reservations set forth in Section XIV, above, but only to the same extent and for the same
matters, transactions, or occurrences as are raised in the claims asserted by the State and/or the
Tribes pursuant to such reservations.

XVI. EFFECT OF SETTLEMENT/CONTRIBUTION PROTECTION

77. Nothing in this Consent Decree shall be construed to create any rights in, or grant
any cause of action to, any person not a Party to this Decree. Except as provided in Section XV,
each of the Parties expressly reserves any and all rights (including, but not limited to, pursuant to
Section 113 of CERCLA, 42 USC. § 9613), defenses, claims, demands, and causes of action
that each Party may have with respect to any matter, transaction, or occurrence relating in any

way to the Port Gardner Bay Area against any person not a Party hereto. Nothing in this Decree

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 57 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19. Page 58 of 188

diminishes the right of the Plaintiffs, pursuant to Section 113(f)(2) and (3) of CERCLA, 42
U.S.C. § 9613(£)(2)-(3), to pursue any such persons to obtain additional relief (including
response action, response costs, and natural resource damages, including costs of damage
assessment) and to enter into settlements that give rise to contribution protection pursuant to
Section 113(f)(2) of CERCLA.

78, The Parties agree, and by entering this Decree this Court finds, that this Decree
constitutes a judicially-approved settlement pursuant to which Settling Defendant and the United
States on behalf of the Settling Federal Agency have, as of the Effective Date, resolved liability
to the Plaintiffs within the meaning of Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(H(2),
and are entitled, as of the Effective Date, to protection from contribution actions or claims as

(
provided by Section 113(f)(2) of CERCLA and RCW 70,105D.040(4)(d), or as may be otherwise
provided by law, for matters addressed in this Consent Decree. For these purposes, the “matters
addressed” in this Consent Decree are Natural Resource Damages, as defined herein; provided,
however, that if the Plaintiffs exercise rights against Settling Defendant or if the Federal
Trustees, the Staté, and/or the Tribes assert rights against the Settling Federal Agency under the
reservations in Section XIV, other than Paragraphs 71.a (claims for failure to meet a requirement
of this Decree) and 71.b (criminal liability), the contribution protection afforded by this Decree
will no longer include those matters that are within the scope of the exercised reservation.

79, The Parties further agree, and by entering this Decree this Court finds, that the -
complaint filed by the Plaintiffs in this action is a civil action within the meaning of Section
113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this Decree constitutes a judicially-

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 58 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 59 of 188

approved settlement pursuant to which the Settling Defendant and the Settling Federal Agency
have, as of the Effective Date, resolved liability to the Plaintiffs for Natural Resource Damages
within the meaning of Section 113(f)(3)(B) of CERCLA, 42 U.S.C. § 9613((3)(B).

80, Settling Defendant shall, with respect to any suit or claim brought by it for
contribution for Natural Resource Damages, notify the Plaintiffs in writing no later than 60 days
prior to the initiation of such suit or claim. Settling Defendant shall also notify in writing the
Plaintiffs within 10 days of any settlement of its claims (regardless of whether the claim is filed
or unfiled) for contribution for Natural Resource Damages.

81. Settling Defendant shall, with respect to any suit or claim brought against it for
matters related to this Decree, notify in writing the Plaintiffs within 10 days after service of the
complaint on Settling Defendant. In addition, Settling Defendant shall notify the Plaintiffs
within 10 days after service or receipt of any Motion for Summary Judgment and within 10 days
after receipt of any order from a court setting a case for trial.

82. Waiver of Claim-Splitting Defenses.

a. In any subsequent administrative or judicial proceeding initiated by the
Plaintiffs for injunctive relief, recovery of response costs or Natural Resource Damages, or other
appropriate relief relating to the Port Gardner Bay Area, Settling Defendant shall not assert, and
may not maintain, any defense or claim based upon the principles of waiver, res judicata,
collateral estoppel, issue preclusion, claim-splitting, or other defenses based upon any contention

that the claims raised by the Plaintiffs in the subsequent proceedings were or should have been

* CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE

Environment and Natural Resources Division
P.O. Box 7611, Washington, D.C. 20044-7611
202-514-5270

Page 59 of 75

 
 

10

11
12

13

14

15

16

V7

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 60 of 188

brought in the instant case; provided, however, that nothing in this paragraph affects the
enforceability of the covenants not to sue set forth in Section XIII (Covenants by the Plaintiffs).
b. In any subsequent administrative or judicial proceeding initiated by the
State and/or the Tribes for injunctive relief, or Natural Resource Damages or other relief related
to the Port Gardner Bay Area, the Settling Federal Agency shall not assert, and may not
maintain, any defense or claim based upon the principles of waiver, res judicata, collateral
estoppel, issue preclusion, claim-splitting, or other defenses based upon any contention that the
claims raised by the State and/or the Tribes in the subsequent proceedings were or should have
been brought in the instant case; provided, however, that nothing in this paragraph affects the
enforceability of the covenants not to sue set forth in Section XIII (Covenants by the Plaintiffs).

XVII. ACCESS TO PROJECT SITE AND INFORMATION

83, The Plaintiffs and their representatives, including attorneys, contractors, and
consultants, shall have the right of entry to the Project Site and any property under the control of
the Port to which entry is required for oversight or implementation of this Decree, at all

reasonable times, to:

a. monitor the progress of activities required under this Decree;
b. assess compliance with this Decree;
C, verify any data or information submitted to the Plaintiffs in accordance

with the terms of this Decree;

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
, Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 60 of 75

 
 

10

11

12

13

14

15

16

17

18

19

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 61 of 188

d. inspect and copy records, operation logs, contracts, or other documents
maintained or generated by Settling Defendant or its contractor to perform work undertaken
pursuant to this Decree;

€. obtain samples (including conducting fish sampling as needed to include
data in salmon recovery efforts) and, upon request, splits of any samples taken by Settling
Defendant or its representatives, contractors, or consultants, including Wildlands;

f. obtain documentary evidence, including photographs, video recordings,
sound recordings, and similar data. Plaintiffs may direct that Settling Defendant use a camera,
sound recording device, or other type of equipment to record the work done on the Restoration
Proj ect or to record injury to Natural Resources and provide copies of any such recordings to the
Trustees:

g. conduct such tests and investigations as deemed necessary to monitor
compliance with this Consent Decree; and |

h. undertake any maintenance action or additional work as the Trustees
determine appropriate. Such maintenance actions or additional work shall only be taken with the
approval of Settling Defendant, which approval may be withheld only upon a showing that the
proposed action would be inconsistent with the purposes of the Restoration Project as described
in Appendix C, with other provisions of the Decree or other applicable law, or would impose

costs or additional liability upon Settling Defendant.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 61 of 75

 
 

10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 62 of 188

XVII RETENTION OF RECORDS

84, Until ten years after Settling Defendant’s receipt of the Trustees’ notification
pursuant to Paragraph 13 (Approval of Completion of Initial Maintenance and Monitoring
Obligations), Settling Defendant shall preserve and retain all non-identical copies of all records,
reports, docuinents, and other information, including records, reports, documents, and. other
information in electronic form (hereinafter referred to as “Records”’) now in its possession or
control. Settling Defendant must also retain, and instruct its contractors and agents to preserve,
for the same period of time specified above all non-identical copies of the last draft or final
version of any Records now in their possession or control or that come into their possession or
control that relate in any manner to the performance of the Restoration Project, provided,
however, that Settling Defendant (and its contractors and agents) must retain, in addition, copies
of all data generated during the performance of the Restoration Project and not contained in the
aforementioned Records required to be retained. Each of the above record retention
requirements shall apply regardless of any corporate retention policy to the contrary.

85. The United States acknowledges that the Settling Federal Agency is subject to all
applicable federal record retention laws, regulations, and policies,

86. At the conclusion of this record retention period, Settling Defendant shall notify
the Plaintiffs at least 90 days prior to the destruction of any such Records, and, upon request by

the Plaintiffs, Settling Defendant shal! deliver any such records to the Trustees. Settling

Defendant may assert that all or part of a Record requested by the Trustees is privileged or

protected under federal law. If Settling Defendant asserts a claim of privilege or protection, it

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

, 202-514-5270

Page 62 of 75

 
 

10
ul
12
13
14
15
16
17

18

19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 63 of 188

shall provide the following information regarding such Record: its title; its date; the name, title,
affiliation (e.g., company or firm), and address of the author, of each addressee, and of each
recipient; a description ofthe Record’s contents; and the privilege or protection asserted. Ifa
claim of privilege or protection applies only to a portion of a Record, Settling Defendant shall
provide the Record to the Trustees in redacted form to mask the privileged or protected portion
only. Settling Defendant shall retain all Records that it claims to be privileged or protected until
the Trustees have had a reasonable opportunity to dispute the privilege or protection claim and
any such dispute has been resolved in the Settling Defendant’s favor. Settling Defendant may
make no claim of privilege or protection regarding: (1) any data regarding the Port Gardner Bay
Area, including, but not limited to, all sampling, analytical, monitoring, scientific, chemical, or
engineering data, or the portion of any other Record that relates to the Restoration Project or
conditions at or around Port Gardner Bay Area; or (2) any Record or portion of any Record that
Settling Defendant is required to create or generate pursuant to this Consent Decree.

87. Settling Defendant certifies that, to the best of its knowledge and belief, after
thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise disposed of any
Records (other than identical copies) relating to its potential liability regarding the Port Gardner
Bay Area since notification of potential liability by any Trustee.

XIX. NOTICES AND SUBMISSIONS

88, All approvals, consents, deliverables, modifications, notices, notifications,
proposals, reports, and requests specified in this Consent Decree must be in writing unless

otherwise specified. Whenever, under this Decree, notice is required to be given, or a report or

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P,O. Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 63 of 75

 
 

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 64 of 188

other document is required to be sent, by one Party to another, it must be directed to the

person(s) specified below at the address(es) specified below. Any Party may change the person

and/or address applicable to it by providing notice of such change to all Parties. All notices

under this Section are effective upon receipt, unless otherwise specified. Except as otherwise

provided, written notice to a Party by regular mail in accordance with this Section satisfies any

notice requirement of the Decree regarding such Party.

As to the United States and as to the U.S. Department of Justice:

EES Case Management Unit

U.S. Department of Justice

Environment and Natural Resources Division
P.O. Box 7611

Washington, D.C. 20044-7611
eescdcopy.enrd@usdoj.gov

Re: DJ # 90-11-3-10859/1

Kent E. Hanson

U.S. Department of Justice

Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611

Washington, D.C. 20044-7611
kent.hanson@usdoj.gov

Re: DJ # 90-11-8-20035

As to the United States Department of Interior:
Alexandra James

Office of the Regional Solicitor

U.S. Department of the Interior

805 SW Broadway, Suite 600

Portland, OR 97205

alexandra james@sol.doi.gov

Jeff Krausmann

CONSENT DECREE

Page 64 of 75

UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611
202-514-5270

 
—
SToOowWMW AAA BWNrH

 

BRRWWWWWWWWWWONNNNNNNYNNN HERE RPP Pre
SB OooOowWiWA ABWNHRr DMO WAADTAUBWNFK THO AANAN PWN

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19

Fish and Wildlife Biologist/NRDA Specialist
USS. Fish and Wildlife Service

Washington Fish and Wildlife Office

510 Desmond Drive, SE, Suite 102

Lacey, Washington 98503-1263
jeff_krausmann@fws.gov

As to the National Oceanic and Atmospheric Administration:

Christopher J. Plaisted

National Oceanic and Atmospheric Administration
Office of General Counsel, Natural Resources Section
U.S. Department of Commerce

501 W. Ocean Blvd, Suite 4470

Long Beach, CA 90802

christopher plaisted@noaa.gov

Jason Lehto

National Oceanic and Atmospheric Administration
NMFS Restoration Center

U.S. Department of Commerce

7600 Sand Point Way NE

Seattle, WA 98115

jason.a.lehto@noaa.gov

As to the State of Washington:

Donna Podger

Toxics Cleanup Program
State of Washington

P.O. Box 47600

Olympia, WA 98504-7600
dpod461@ecy.wa.gov

John A. Level
Attorney General’s Office
P.O. Box 40117

Olympia, WA 98504-0117
johnl3 @atg.wa.gov

As to the Suquamish Tribe:

Page 65 of 188

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division
P.O, Box 7611, Washington, D.C, 20044-7611

Page 65 of 75

202-514-5270

 
 

—
Doman nf WNP

BBW WWW WWWWWWNN DYN NNN DNDN ND DPR RRR RK Re
FOowUoOmMAINADMBWNYH THO AATAMNPWNrK TO wAATANHBWNH

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 66 of 188

Richard Brooks

Environmental Program Manager
P.O. Box 498

18690 Suquamish Way
Suquamish, WA 98392
rbrooks@suquamish.nsn.us

Melody Allen

Office of Tribal Attorney
P.O. Box 498

18690 Suquamish Way
Suquamish, WA 98392
mallen@suquamish.nsn.us

As to the Tulalip Tribes:

Kurt Nelson
Environmental Manager

‘Tulalip Tribes

6406 Marine Drive
Tulalip, WA 98271
knelson@tulaliptribes-nsn.gov

Timothy Brewer

Tulalip Tribes Office of the Reservation Attorney
6406 Marine Drive

Tulalip, WA 98271
tbrewer@tulaliptribes-nsn.gov

As to the Port of Everett:

Erik Gerking

Director of Environmental Programs
Port of Everett

1205 Craftsman Way, Suite 200
Everett, WA 98201
erikg@portofeverett.com

Paul Brachvogel
Chief of Legal Affairs

CONSENT DECREE

Page 66 of 75

UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natura! Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611
202-514-5270

 
 

nA BW NP

nN

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 67 of 188

Port of Everett

1205 Craftsman Way, Suite 200
Everett, WA 98201
paulb@portofeverett.com

XX. RETENTION OF JURISDICTION

89; This Court retains jurisdiction over both the subject matter of this Consent Decree
and Settling Defendant for the duration of the performance of the terms and provisions of this
Consent Decree for the purpose of enabling any of the Parties to apply to the Court at any time
for such further order, direction, and relief as may be necessary or appropriate for the
construction or modification of this Decree, or to effectuate or enforce compliance with its terms,
or to resolve disputes in accordance with Section XI (Dispute Resolution).

XXI. APPENDICES

90, The following appendices are attached to and incorporated into this Consent
Decree:

“Appendix A” is the map depicting the Port Gardner Bay Area.

“Appendix B” is the list of properties within the Port Gardner Bay Area currently and

formerly owned and/or operated by Settling Defendant or owned and/or operated by the

Settling Federal Agency that are included within the definition of Natural Resource

Damages for purposes of this Decree.

“Appendix C” is the Statement of the Work for the Blue Heron Slough Restoration

Project.

“Appendix D” is the Conservation Easement for the Project Site.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C. 20044-7611

202-514-5270

Page 67 of 75

 
 

10

11

12,

13

14

15

16

17

18

19

20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 68 of 188

“Appendix E” is the Project Escrow Agreement.
“Appendix F” is the Performance Bond for Construction of the Project.
“Appendix G” is the Maintenance and Monitoring Escrow Agreement.

XX. MODIFICATION

91, Material modifications to this Consent Decree, including the Appendices, shall be
in writing, signed by the Parties, and shall be effective upon approval by the Court. Non-
material modifications to this Decree, including the Appendices, shall be in writing and shall be
effective when signed by duly authorized representatives of the Parties. Nothing in this Consent
Decree shall be deemed to alter the Court’s power to enforce, supervise, or approve
modifications to this Decree.

92, If Settling Defendant experiences significant adverse changes to its financial
circumstances or unanticipated delays in obtaining expected funding for the Restoration Project,
Settling Defendant may request, and the Trustees may consider and agree to, a modification of
the schedules and deadlines set forth in this Decree, including those set forth in Appendix C, as
necessary.

XXIII. ENFORCEMENT

93, The requirements of this Consent Decree, including but not limited to
deadlines, schedules and Project designs, are independently enforceable. Any delay or failure of
the Trustees to enforce any requirement will not preclude or prejudice the subsequent

enforcement of the same or another requirement.

CONSENT DECREE ’ UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D,C. 20044-7611

: 202-514-5270

Page 68 of 75

 
 

10
i
12
13
14
15
16
17
18
19
20

21

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 69 of 188

XXIV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

94, This Consent Decree shall be lodged with the Court for at least 30 days for public
notice and comment. The Plaintiffs reserve the right to withdraw or withhold their consent if
comments regarding the Decree disclose facts or considerations that indicate that the Decree is
inappropriate, improper, or inadequate. Settling Defendant consents to the entry of this Decree
without further notice.

95, If for any reason the Court should decline to approve this Decree in the form |
presented, this agreement is voidable at the sole discretion of any Party and the terms of the
agreement may not be used as evidence in any litigation between the Parties.

XXV. SIGNATORIES/SERVICE

96, The Assistant Attorney General for the Environment and Natural Resources
Division of the Department of Justice and each undersigned representative of the State of
Washington, the Suquamish Tribe; the Tulalip Tribes, and Settling Defendant certifies that he or
she is fully authorized to enter into the terms and conditions of this Decree and to execute and
legally bind such Party that he or she represents to this document.

97, Settling Defendant agrees not to oppose entry of this Consent Decree by this
Court or to challenge any provisions of this Decree unless any Plaintiff has notified Settling
Defendant in writing that it no longer supports entry of the Decree.

98. Settling Defendant shall identify on the attached signature page the name,

address, and telephone number of an agent who is authorized to accept service of process by mail

on behalf of that Party with respect to all matters arising under or relating to this Decree.

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611

202-514-5270 .

Page 69 of 75

 
 

10
11
12
13
14
15
16
17
18

19
20

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 70 of 188

Settling Defendant agrees to accept service in that manner and to waive the formal service
requirements set forth in Rule 4 of the Federal Rules of Civil Procedure and any applicable local
rules of this Court, including, but not limited to, service of summons, Settling Defendant needs
not file answers to the complaint unless or until the Court expressly declines to enter this Decree.

XXVI. FINAL JUDGMENT

99, This Consent Decree and its appendices constitute the final, complete, and
exclusive agreement and understanding among the Parties regarding the settlement embodied in
this Decree. The Parties acknowledge that there are no representations, agreements, or
understandings relating to the settlement other than those expressly contained in this Decree.

100. Upon entry of this Consent Decree by the Court, this Decree shall constitute a
final judgment between and among the Parties. The Court finds that there is no just reason for

delay and therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58,

Cloves

United States District Judge

tw

SO ORDERED THIS 2H DAY OF , 2019,

   

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 70 of 75

 
 

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 71 of 188

Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

FOR THE UNITED STATES OF AMERICA:

Oo FOIA OH BW

 
 

10 pac STF

11

 

    
  

ssert Clark

 

   

 

12 wf Unpostates Department of Justice

13 distant Attorney General

14 (.“ Environment and Natural Resources Division
15 Washington, D.C, 20530

‘16

17

18

19 jp fe a

20 Date 0/3 [19

21 .

22 Trial Attorney

23 United States Department of Justice

24 Environment and Natural Resources Division
25 Environmental Enforcement Section

26 P.O, Box 7611, Ben Franklin Station

27 Washington, D.C. 20044-7611

28

29 Date

30 Kent E. Hanson

31 Senior Attorney

32 United States Department of Justice

33 Environment and Natural Resources Division
34 Environmental Defense Section

35 P.O. Box 7611

36 Washington, D.C, 20044-7611

37

38

39

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 71 of 75

 
 

{ {

12
13

14
15
16
17

18
19

20
21
22
23
24
25
26
27
28
29
30
31
32
33:
34
35
36
37

38

39

I
2
3
4
5
6
7
8
9
10

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 72 of 188

Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

FOR THE UNITED STATES OF AMERICA:

Date ,

Date

paso act

CONSENT DECREE

 

Jeffrey Bossert. Clark

United States Department of Justice
Assistant Attorney General

Environment and Natural Resources Division
Washington, D.C. 20530

 

Danica Anderson Glaser

Trial Attorney

United States Department of Justice
Environment and Natural Resources Diviston
Environmental Enforcement Section

P.O. Box. 7611, Ben Franklin Station
Washington, D.C, 20044-7611

 

United States ‘Department of Justice
Environment and Natural Resources Division
Environmental Defense Section

P.O. Box 761 |

Washington, D.C. 20044-761 |

UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division
P.O. Box 7611, Washington, D.C; 20044-7611

Page 71 of 75

202-814-5270

 
 

on. :

=e
—

—

BR
BS

 

 

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 73 of 188

Signature Page for Consent Decree Regarding the Port Gardner Bay Area,

FOR THE STATE OF WASHINGTON:

   

Maia Bellon
Director .
Washington State Department of Ecology

  

ne,

  

 

(John A. Level
' Assistant Attorney General
State of Washington

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O, Box. 7611, Washington, D.C. 20044-7611

202-5 14-5270

Page 72 of 75

 

 
 

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 74 of 188

Signature Page for Consent Decree Regarding the Port Gardner Bay Area. -

FOR THE SUQUAMISH TRIBE:

 

 

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P,O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 73 of 75

 
Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 75 of 188

Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

FOR THE TULALIP TRIBES:

Date

Date_ 6.1.14

 

 

4h

Réel’ Gobin, "7
Chairwoman

The Tulalip Tribes

6406 Marine Drive
Tulalip, WA 98271

Tim Brewer,

Reservation Attorney
Tulalip Tribes Office of the Reservation Attorney
6406 Marine Drive

     

 

Tulalip, WA 98271

     

& _
Saza Osawa,
Reservation Attorney
Tulalip Tribes Office of the Reservation Attorney
6406 Marine Drive .

Tulalip, WA 98271

eal

CONSENT DECREE UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C, 20044-7611

202-514-5270

Page 74 of 76

 
pot
SOO OIA UE Bw be

Roe ee Re Be ee Ree

Case 2:19-cv-00843-JLR Document 2-1 Filed 06/03/19 Page 76 of 188

FOR THE PORT OF EVERETT:

Signature Page for Consent Decree Regarding the Port Gardner Bay Area.

Date MAY 4) 2014 tes fateh toons

Agent Authorized to Accept Service Name:

On Behalf of Above-Signed Party: Title:
Company:
Address:

Phone:

Email:

CONSENT DECREE

Page 75 of 75

 

 

 

 

UNITED STATES DEPARTMENT OF JUSTICE
Environment and Natural Resources Division

P.O. Box 7611, Washington, D.C. 20044-7611
202-514-5270

 
